Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Status of Claims
	This Office Action is in response to the communications filed on August 9th, 2022, for application 15/986,405. Claims 1-12 were previously pending and subject to the final office action mailed April 12th, 2022. In the Response, filed August 9th, 2022, claims 1 and 8 were amended and claim 13 was added. Therefore, claims 1-13 are currently pending and subject to the following Non-Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on August 9th, 2022, have been fully considered and each argument will be respectfully addressed in the following response. 

Response to 35 U.S.C. § 101 Remarks
	Applicants arguments filed on pages 9-11 of the Response concerning the previous rejection of claims 1-12 under 35 U.S.C. § 101 have been fully considered, but are not found persuasive, and are further moot in view of the amended 35 U.S.C. § 101 rejection of claims 1-13 that can be found starting on page 7 of this Non-Final Office Action.

	On pages 8-9 of the Response, the Applicant argues the following:
	 “The amended independent claims 1 and 8 recite newly added additional elements of  the mobile device is mounted with an acceleration sensor and a geometric sensor; the server determines a feature quantity based on sensing results of each of the acceleration sensor and the geometric sensor; the server determines a state of the user based on the feature quantity, […] and each state of the user is experimentally associated with the feature quantity in advance by machine learning; and the server determines start of parking or end of parking of the vehicle based on the state of the user. Thus, the limitations of the amended independent claims 1 and 8 as a whole are not concepts relating to collecting information, analyzing it, and displaying results of the collection and analysis […] The limitations of amended independent claims 1 and 8 as a whole are not directed towards certain methods of organizing human activity […] The newly added additional elements of the amended independent claims 1 and 8, individual or in combination, integrate the judicial exception into a practical application […] The amended independent claims 1 and 8 integrate the abstract idea into a practical application because the present application of the amended independent claims 1 and 8 imposes a meaningful limit on the judicial exception for generating a tailored parking management system and method, which is a specific technological improvement over prior parking management systems […] Therefore, those above additional elements in combination are sufficient to integrate the abstract idea into a practical application and to add significantly more […]”.  
	The Examiner respectfully disagrees that these amended features disclosed above recite additional elements that integrate the abstract idea into a practical application by reflecting an improvement to technology and add significantly more to the abstract idea. As discussed in the revised Step 2A-Prong One analysis on page 8 of this final office action, the amended features for “determining a feature quantity based on sensing results […] determining a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity […]” and “determining start of parking or end of parking of the vehicle based on the state of the user” recite concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)). As such, the mobile phone comprising an accelerometer and geometric sensor used to collect the sensing results in considered to be a computer tool recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the amended claim further recites steps for experimentally associating each state of a user with a feature quantity by machine learning. These claimed steps of experimentally associating a state of a user with a feature quantity “by machine learning” are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Further, the Examiner notes “courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” (MPEP 2106.04(d)(I)). Accordingly, the additional elements of the mobile device mounted with an acceleration sensor and geometric sensor (for collecting sensing results), and the steps for experimentally associating each state of a user with a feature quantity by machine learning cannot be considered additional elements that integrate the judicial exception as they are considered to be recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components.
	
	The Examiner further notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Accordingly, the additional elements of the mobile device mounted with an acceleration sensor and geometric sensor (for collecting sensing results), and the steps for experimentally associating each state of a user with a feature quantity by machine learning cannot be considered additional elements that qualify as “significantly more” as they are considered to be recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 11-13 of the Response concerning the previous rejection of claims 1-12 under 35 U.S.C. § 103 have been fully considered and are further moot in view of the amended 35 U.S.C. § 103 rejections that may be found starting on page 21 of this Non-Final Office Action. 
	On page 11 of the Response, the Applicant argues that the prior art of record, namely Rosen, Scofield, Naamani, Volz, Aravkin, and Jameel, fail to teach or suggest each and every element of the amended independent claims 1 and 8. In view of the amended claims and newly added claim 13, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-13 that may be found starting on page 29 of this Non-Final Office Action. 	 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “acquire the position information of the each parking space of the parking lot with a mobile terminal carried by a user who is present in a vehicle and carries the mobile device […]”. There is insufficient antecedent basis in the claim for “the mobile device”. Accordingly, claim 13 is rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. For the sake of compact prosecution, “a mobile terminal” will be considered as “a mobile device”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-7 and 9-10 are directed to a system (i.e. a machine) and claims 8 and 11-13 are directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-13 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. In particular, the functions being performed by the independent claims 1, 8, and 13 are concepts relating to collecting information, analyzing it, and displaying results of the collection and analysis (see MPEP 2106.04 (a)(2)). Viewed as a whole, claims 1-13 are directed to receiving information about a parking space, evaluating the information, and suggesting a suitable alternative parking space with respect to criteria. 
	
	Claim 1 recites, in part:
Acquire a position of a first parking space […];
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

make a reservation for using the first parking space based on an operation instruction of the user who is present in the vehicle and carries a mobile device;
	This limitation is directed towards certain methods of organizing human activity. In particular, the feature for making a reservation based on a human performing/following instructions recites concepts of managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, the Applicant’s Specification discloses that payments may be procured for the reservation of a parking space (see Specification - ¶ [0139], ¶ [0068]). Thus, the feature for making a reservation for a parking space in a commercial environment recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Determine an illegal parking based on a time when the captured position information of the reserved first parking space of the parking lot is parked with another vehicle which has another license plate, and the another license plate of the another vehicle is not the one of the vehicle which is reserved for the first parking space of the parking lot;
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards determining that a reserved parking space within a commercial environment has been illegally occupied by a vehicle other than the vehicle that is entitled to park in the reserved parking space recite concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)).

Select […] a parkable second parking space in the parking lot as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space;
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards selecting an alternative parking space for a user upon determining that the initially reserved parking space in a commercial environment is illegally occupied by another vehicle recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, the feature for selecting an alternative parking space for a user upon determining that the initially reserved parking space is illegally occupied by another vehicle is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)).

Transmitting information on the second parking space to the […] user on which the reservation for use is made or that is registered in advance; and
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards providing information indicative of an alternative second parking space to a user so that the user will park their vehicle in the second parking space rather than the initially reserved parking space recites concepts of managing personal behavior in the form of providing instructions to be followed by a person (see MPEP 2106.04(a)(2)(II)). Further, these features concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

Notifying […] a manager of a parking lot where the first parking space is reserved that the illegal parking is performed. 
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards providing a notification to a manager of a commercial parking lot indicating that a vehicle is illegally parked in a reserved parking space recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Notifying […] a manager of a parking lot where the first parking space is reserved that the illegal parking is performed. 
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards providing a notification to a manager of a commercial parking lot indicating that a vehicle is illegally parked in a reserved parking space recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

[…] determines a feature quantity based on sensing results […] determines a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity […]; 
	This limitation is directed towards a mental process. In particular, this limitations recites concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

[…] determines start of parking or end of parking of the vehicle based on the state of the user.
	This limitation is directed towards a mental process. In particular, this limitations recites concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards determining the start of parking or end of parking session recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 


	Dependent claim 2-7 and 9-10 inherit the limitations that recite an abstract idea from their dependence on claim 1. Thus, claims 2-7 and 9-10 recite an abstract idea under the Step 2A-Prong One analysis. Further, dependent claims 2-7 and 9-10 recite limitations that, under their broadest reasonable interpretations, cover performance of mental processes. The dependent claims will be further discussed in the following analysis.

	Claim 2 is directed to concepts of collecting information, analyzing information, and displaying a results of the collection and analysis in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from the first parking space is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 3 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a predetermined distance from the first parking space and determining whether the second space is reservable is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 4 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 5 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a predetermined distance from a destination and determining if the parking space is reservable for a period of time is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 6 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on an attribute of the parking space of the predetermined number of reservable parking spaces is recited in a manner that a human would be capable of performing the limitations using mental processes.
	Claim 7 is directed to concepts of judgement, collecting information, and analyzing information in a manner that is analogous to human mental work. In particular, selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination and easiness of parking in each of the predetermined number of reservable parking spaces is recited in a manner that a human would be capable of performing the limitations using mental processes.

	Claim 9 recites, in part, “notifying […] the user […] when […] determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user […] is parked in the first parking space”. This limitation is directed to certain methods of organizing human activity. In particular, the features for providing a notification to a user indicating that their reservation time for a parking space in a commercial environment is ending and another user’s reservation time will begin within a particular amount of time recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 10 recites, in part, “Searching […] the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time”. This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 8 recites, in part:
Acquiring a position of a first parking space […];
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Making a reservation for using a first parking space based on an operation instruction of a user who is present in a vehicle and carries the mobile device;
	This limitation is directed towards certain methods of organizing human activity. In particular, the feature for making a reservation based on a human performing/following instructions recites concepts of managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, the Applicant’s Specification discloses that payments may be procured for the reservation of a parking space (see Specification - ¶ [0139], ¶ [0068]). Thus, the feature for making a reservation for a parking space in a commercial environment recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on a time when the captured position information of the reserved first parking space of the parking lot is parked with another vehicle which has another license plate, and the another license plate of the another vehicle is not the one of the vehicle which is reserved for the first parking space of the parking lot; 
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards determining that a reserved parking space within a commercial environment has been illegally occupied by a vehicle other than the vehicle that is entitled to park in the reserved parking space recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)).

Selecting […] a parkable second parking space in the parking lot as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space;
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards selecting an alternative parking space for a user upon determining that the initially reserved parking space in a commercial environment is illegally occupied by another vehicle recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, the feature for selecting an alternative parking space for a user upon determining that the initially reserved parking space is illegally occupied by another vehicle is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)).

Transmitting information on the second parking space to the […] user on which the reservation for use is made or that is registered in advance; and
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards providing information indicative of an alternative second parking space to a user so that the user will park their vehicle in the second parking space rather than the initially reserved parking space recites concepts of managing personal behavior in the form of providing instructions to be followed by a person (see MPEP 2106.04(a)(2)(II)). Further, these features concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

Notifying […] a manager of a parking lot where the first parking space is reserved that the illegal parking is performed. 
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards providing a notification to a manager of a commercial parking lot indicating that a vehicle is illegally parked in a reserved parking space recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Determining […]  a feature quantity based on sensing results […] determining […] a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity […]; 
	This limitation is directed towards a mental process. In particular, this limitations recites concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Determining […] start of parking or end of parking of the vehicle based on the state of the user.
	This limitation is directed towards a mental process. In particular, this limitations recites concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards determining the start of parking or end of parking session recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 


	Dependent claim 11-12 inherit the limitations that recite an abstract idea from their dependence on claim 8. Thus, claims 11-12 recite an abstract idea under the Step 2A-Prong One analysis. Further, dependent claims 11-12 recite limitations that, under their broadest reasonable interpretations, cover performance of mental processes. The dependent claims will be further discussed in the following analysis.

	Claim 11 recites, in part, “notifying […] the user […] when […] determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user […] is parked in the first parking space”. This limitation is directed to certain methods of organizing human activity. In particular, the features for providing a notification to a user indicating that their reservation time for a parking space in a commercial environment is ending and another user’s reservation time will begin within a particular amount of time recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 12 recites, in part, “Searching […] the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time”. This limitation, in part, is directed to mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 13 recites, in part:
Acquire the position information of the ach parking space of the parking lot  […];
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Making a reservation for using a first parking space based on an operation instruction of a user who is present in a vehicle and carries the mobile device;
	This limitation is directed towards certain methods of organizing human activity. In particular, the feature for making a reservation based on a human performing/following instructions recites concepts of managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, the Applicant’s Specification discloses that payments may be procured for the reservation of a parking space (see Specification - ¶ [0139], ¶ [0068]). Thus, the feature for making a reservation for a parking space in a commercial environment recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on a time when the captured position information of the reserved first parking space of the parking lot is parked with another vehicle which has another license plate, and the another license plate of the another vehicle is not the one of the vehicle which is reserved for the first parking space of the parking lot; 
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards determining that a reserved parking space within a commercial environment has been illegally occupied by a vehicle other than the vehicle that is entitled to park in the reserved parking space recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)).

Selecting […] a parkable second parking space in the parking lot as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space;
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards selecting an alternative parking space for a user upon determining that the initially reserved parking space in a commercial environment is illegally occupied by another vehicle recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Further, the feature for selecting an alternative parking space for a user upon determining that the initially reserved parking space is illegally occupied by another vehicle is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)).

Transmitting information on the second parking space to the […] user on which the reservation for use is made or that is registered in advance; and
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards providing information indicative of an alternative second parking space to a user so that the user will park their vehicle in the second parking space rather than the initially reserved parking space recites concepts of managing personal behavior in the form of providing instructions to be followed by a person (see MPEP 2106.04(a)(2)(II)). Further, these features concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

Notifying […] a manager of a parking lot where the first parking space is reserved that the illegal parking is performed. 
	This limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards providing a notification to a manager of a commercial parking lot indicating that a vehicle is illegally parked in a reserved parking space recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Determining a feature quantity based on sensing results […] determining a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity […]; 
	This limitation is directed towards a mental process. In particular, this limitations recites concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Determining start of parking or end of parking of the vehicle based on the state of the user.
	This limitation is directed towards a mental process. In particular, this limitations recites concepts of observation, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, the features directed towards determining the start of parking or end of parking session recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-7 and 9-10 recite additional elements of a server, a vehicle, a processor, processor executable programs stored in a memory, a mobile device mounted with acceleration sensor and a geometric sensor, a camera configured to capture a two dimensional code including position information of each parking space of a parking lot and images of license plates of vehicles, features for decoding a code with a mobile device, features for experimentally associating a state of a user with a feature quantity by machine learning, and features for transmitting information over a network (transmitting information to and from a mobile device, transmitting notifications). The processor, processor executable programs, memory, server, mobile device mounted with acceleration sensor and a geometric sensor, camera, and features for experimentally associating a state of a user with a feature quantity by machine learning are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network (such as transmitting, acquiring, and providing information/notifications over a communications network) are considered an additional element directed to mere data gathering and outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the vehicles are considered additional elements that are merely generally linking the use of the judicial exception to a particular field of use (see MPEP 2106.05(h)).
	Further, the Examiner notes “Examples the courts have indicated may not be sufficient to show an improvement in computer-functionality: […] (iv) Recording, transmitting, and archiving digital images by use of a conventional or generic technology […]” (See MPEP 2106.05(a)(I)). Further, the Examiner notes “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity […] Electronically scanning or extracting data from a physical document” (see MPEP 2106.05 (d)(II)).  Accordingly, the camera, features for capturing a two dimensional code including position information of each parking space of a parking lot and images of license plates of vehicles via a camera, and features for decoding the code with the mobile device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the features for capturing a two dimensional code including position information of each parking space of a parking lot and images of license plates of vehicles, and features for decoding the code with the mobile device via a camera are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 8 and 11-12 recite additional elements a processor, mobile device mounted with acceleration sensor and a geometric sensor, a camera configured to capture a two dimensional code including position information of each parking space of a parking lot and images of license plates of vehicles, features for decoding a code with a mobile device, features for experimentally associating a state of a user with a feature quantity by machine learning, and features for transmitting information over a network (transmitting information to and from a mobile device, transmitting notifications). The processor, mobile device mounted with acceleration sensor and a geometric sensor, camera, and features for experimentally associating a state of a user with a feature quantity by machine learning are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network (such as transmitting, acquiring, and providing information/notifications over a communications network) are considered an additional element directed to mere data gathering and outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation a camera to capture information is considered to merely be generally linking the use of the judicial exception to a particular field of use (see MPEP 2106.05(h)).
	Further, the Examiner notes “Examples the courts have indicated may not be sufficient to show an improvement in computer-functionality: […] (iv) Recording, transmitting, and archiving digital images by use of a conventional or generic technology […]” (See MPEP 2106.05(a)(I)). Further, the Examiner notes “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity […] Electronically scanning or extracting data from a physical document” (see MPEP 2106.05 (d)(II)).  Accordingly, the camera, features for capturing a two dimensional code including position information of each parking space of a parking lot and images of license plates of vehicles via a camera, and features for decoding the code with the mobile device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the features for capturing a two dimensional code including position information of each parking space of a parking lot and images of license plates of vehicles, and features for decoding the code with the mobile device via a camera are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	Claim 13 recites additional elements a terminal installed in a parking space emitting a beacon code signal including position information, a mobile device mounted with acceleration sensor and a geometric sensor, a processor, features for experimentally associating a state of a user with a feature quantity by machine learning, and features for transmitting information over a network (acquiring position information f by the mobile device, transmitting information to and from a mobile device, transmitting notifications). The terminal configured to emit signals, processor, mobile device mounted with acceleration sensor and a geometric sensor, and features for experimentally associating a state of a user with a feature quantity by machine learning are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network (such as transmitting, emitting, acquiring, and providing information/notifications/signals over a communications network) are considered an additional element directed to mere data gathering and outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). 

	Accordingly, the processor, processor executable programs, memory, server, mobile device, vehicles, camera configured to capture a two dimensional code including position information of each parking space of a parking lot and images of license plates of vehicles, terminal installed in a parking space emitting a beacon code signal including position information, features for decoding the code with the mobile device, features for experimentally associating a state of a user with a feature quantity by machine learning, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-13 do not recite additional elements that integrate the judicial exception into a practical application. 


Step 2B 
	 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-13 are merely left with a processor, processor executable programs, memory, server, mobile device, vehicles, camera configured to capture a two dimensional code including position information of each parking space of a parking lot and images of license plates of vehicles, terminal installed in a parking space emitting a beacon code signal including position information, features for decoding the code with the mobile device, features for experimentally associating a state of a user with a feature quantity by machine learning, and features for transmitting data over a network.
	Claims 1-13 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-13 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	Further, as discussed in the Step 2A-Prong Two analysis, the features for capturing two dimensional codes including position information of each parking space of a parking lot and images of license plates of vehicles via a camera, and features for decoding the code with the mobile device are considered to be additional elements directed to insignificant extra-solution activity. The Examiner notes that “an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry […] The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a)  as to whether an element is so well-known that it need not be described in detail in the patent specification” (see MPEP 2106.05(d)(I)). Moreover, the Applicant discloses, in the Specification, “[t]he camera 26 is a device that can capture a stationary image or a moving image” (¶ [0026]). Further, the Specification discloses a “reading unit 211 reads various types of information from an image 15captured by the camera 26. For example, the reading unit 211 can read position information associated with each parking space” (¶ [0032]) and “can also read the identification information on a vehicle from an image including the identification information on a vehicle such as an image of a license plate of a vehicle captured by the camera “(¶ [0035]). Further, the Examiner notes “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity […] Electronically scanning or extracting data from a physical document” (see MPEP 2106.05 (d)(II)). Accordingly, the recited hardware and implementation of the hardware (a generic camera configured to capture images including position information of parking spaces and license plates of vehicles) is recited at a high level of generality that one of ordinary skill in the art would have known that the features for capturing images of two dimensional codes via a generic camera and “decoding the code with a mobile device” (electronically scanning/extracting data from a physical document) are a well understood, routine, and conventional activities.  
	The processor, processor executable programs, memory, server, mobile device mounted with an accelerometer and geometric sensor, camera, terminal installed in a parking space emitting a beacon code signal, and features for experimentally associating a state of a user with a feature quantity by machine learning are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Further, the vehicles are considered to be additional elements that are merely generally linking the use of the judicial exception to a particular field of use (see MPEP 2106.05(h)).
	Viewed as a whole, claims 1-13, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-13 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-13 are rejected under 35 U.S.C § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of Ye WO2017078612, hereafter known as Ye, in further view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield, in further view of Naamani et al. U.S. Publication No. 2018/0301031, hereafter known as Naamani, in further view of Jang et al. U.S. Publication No. 2016/0279501, hereafter known as Jang.

Claim 1: Rosen teaches the following:
	A parking management system comprising a server, vehicles, a camera, and a mobile device, the server including a processor for executing predetermined programs stored in memory; 
	Rosen teaches a parking reservation system comprising mobile devices, cameras, vehicles,  and servers that include processors that execute programs stored in a memory (See ¶ [0026], ¶ [0036], ¶ [0049], ¶ [0059]),  (“steps of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system […] steps of the method and system of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions” (¶ 0059]),  embodiments of the invention relate to parking reservation systems which assign parking spots to users based on availability […] users order parking spots using a user client device […] user client devices are onboard computers (whether in a standard or driverless vehicle), smartphones, dedicated navigation devices (for example, a stand-alone GPS device)”, ¶ [0008]); “ A smartphone belonging to the user uses a camera” (¶ [0212]).  

	Wherein the camera is configured to capture a two dimensional […] including position information of each parking space of a parking lot and images of license plate of vehicles parked in the parking lot and acquire a position of a first parking space […] with the mobile device carried by a user who is present in a vehicle; 
	Rosen teaches “One main function of the system is to receive parking requests from user client devices 122” (¶ [0097]); “Another main function of system 100 is to contribute to efficient enforcement of parking violations. One way that system 100 makes this contribution is by permitting user client devices 122 to report parking violations to a violation system 130” (¶ [0098]); “ each parking subunit and/or specific spot has a unique identifier (UID) […] the UID is visible to a user of the system when they park their car (for example, painted on the pavement or on a wall or a sign adjacent to the subunit(s) or spot)” (¶ [0103]); “assign a UID to the location coordinates to create an individual spot definition and add the spot definition to spot database 2310” (¶ [0122]); “a status of specific parking spots is updated in DB 164 (e.g., from “occupied” to “available”) based on reports from user client devices (such as devices 122 a or device 2800)” (¶ [0390]); “method 2700 includes receiving at the reservation management server a status change input for a specific spot from the user client device and updating a status of the spot in a spot database […] the input includes location coordinates and/or UID of spot and/or vehicle registration number” (¶ [0171]); “sub statuses are applied, such as “reserved”, “occupied”, “in violation”” (¶ [0103]); “a user client device 122 is operated by a warden, for example […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]); “a warden is assisted by camera based or other sensors located and positioned along streets and other parking areas to monitor parking spots (e.g., by detecting and recording vehicle license plate numbers using OCR technology) […] a warden uses the information provided by the camera and/or sensors to report status changes of parking spots and/or violations” (¶ [0389]); “Violation history DB 132, which stores “violation events” defined in terms of at least a vehicle registration number and a specific spot. […] evidence (e.g., a photograph of the infraction with a date/time stamp) is also stored in DB 132” (¶ [0107]). 

	Thus, Rosen teaches a system that enables users of a user device 122 to initiate and submit reports of parking violations. The users of the user device 122 may include a user who has requested to reserve a parking space, or a warden. Although Rosen describes an example in which a warden operates the user device 122 to submit photographic evidence of a parking violation with the report, Rosen explicitly teaches that “one main function of the system is to receive parking requests from user client devices 122” (¶[0097]) and further “permitting user client devices 122 to report parking violations to a violation system 130” (¶ [0098]). Further, Rosen teaches “if an unauthorized vehicle is parked in a spot reserved for a user, the user needs to report the event to the system in order to receive an alternate spot” (¶ [0376]). Accordingly, one of ordinary skill in the art would recognize that any user of user device 122 would be able to submit a report of a parking violation, including the photographic evidence. 

 	Therefore, Rosen teaches a system that is configured to collect imaging information associated with a parking space from a user client device. The captured information may include license plate numbers/vehicle registration numbers and a two dimensional identifier for the parking space (UID) that is associated with location coordinates of the parking space. Based on the collected information/reported photographic evidence of the parking violation, the system may update the status of the particular parking space as “occupied” or “in violation”; equivalent to wherein the camera is configured to capture a two dimensional identifier including position information of each parking space of a parking lot and images of license plate of vehicles parked in the parking lot and acquire a position of a first parking space with the mobile device carried by a user who is present in a vehicle.

	The parking management system configured to make a reservation for using a first parking space based on an operation instruction of a user who is present in a vehicle and carries the mobile device;
	Rosen teaches “embodiments of the invention relate to parking reservation systems which assign parking spots to users based on availability […] users order parking spots using a user client device […] user client devices are onboard computers (whether in a standard or driverless vehicle), smartphones, dedicated navigation devices (for example, a stand-alone GPS device)”, ¶ [0008]); “a reservation management server adapted to receive user parking requests from user client devices […] and a reservation engine that transforms the order into a reservation by changing an availability status of an ordered spot to not available” (¶ [0026]); “the terms “driver” and “user” are used interchangeably to mean a vehicle operator or vehicle passenger or other individual interacting with the system for the purpose of reserving a parking spot for a specified vehicle” (¶ [0048]).
	Thus, Rosen teaches a system wherein a driver may communicate a parking request and order a reservation for a particular spot via a smartphone; equivalent to making a reservation for using a first parking space based on an operation instruction of a user who is present in the vehicle and carries the mobile device.

	Determine an illegal parking based on a time when the captured position information of the reserved first parking space of the parking lot is parked with another vehicle which has another license plate, and the another license plate of the another vehicle is not the one of the vehicle which is reserved for the first parking space of the parking lot;
	Rosen teaches “a method including receiving at a reservation management server from a user client device a bulk parking order for a future time, the bulk parking order defining a number of spots required, a desired parking duration, a start time” (¶ [0028]); “a parking kiosk including a user interface component accepting a vehicle registration number as an input; a request generator that that transmits the vehicle registration number to a parking reservation management server which assigns a specific parking spot to the vehicle registration number” (¶ [0031]); “system 2500 includes a database 2510 of individual parking spots 2511 each of the individual parking spots associated with a unique identifier (UID) and location coordinates” (¶ [0137]); “spot DB 164 assigns a status of “available” or “not available” for each individual parking subunit as a function of time […] a temporary “uncertain” status is applied to spots and/or parking subunits which are the subject of complaints or reports. The “uncertain” status will only be maintained until the actual status is investigated“ (¶ [0103]); “Event history DB 168, which stores “parking events” for a particular spot defined in terms of at least a vehicle registration number and a parking duration  […] details such as, for example, date, reservation time, time in, time out, specific parking spot and hourly rate are also stored” (¶ [0106]); “Violation history DB 132, which stores “violation events” defined in terms of at least a vehicle registration number and a specific spot. In many embodiments details such as, for example, date, time, infraction type (e.g., parked for 3 hours in a 2 hour spot or parked in a spot reserved for another vehicle) […]  are stored […] evidence (e.g., a photograph of the infraction with a date/time stamp) is also stored in DB 132.” (¶ [0107]); “receiving a problem notification related to the initial parking spot from the user client device at the server;” (¶ [0036]); “a problem notification indicates an unauthorized car parked in the initial parking spot.” (¶ [0253]); “permitting user client devices 122 to report parking violations to a violation system 130” (¶ [0098]); “method 2700 includes receiving at the reservation management server a status change input for a specific spot from the user client device and updating a status of the spot in a spot database in accord with the input [...] the input includes location coordinates and/or UID of spot and/or vehicle registration number […] the input switches a status of an individual spot to occupied […] For example, the status would be occupied if […] if the spot is illegally occupied […] the system accepts a designation of “violation,” which indicates that the spot is occupied, and the system sends a report including a vehicle registration number to violation system 130 (FIG. 1); “ (¶ [0171]); “in case of a violation a notification is sent directly to the user client device 122 of the relevant driver from violation system 130.” (¶ [0252]); “violation system 130 also issue reports 131 in the form of parking tickets.” (¶ [0110]); “if an unauthorized vehicle is parked in a spot reserved for a user, the user needs to report the event to the system in order to receive an alternate spot” (¶ [0376]); “a user client device 122 is operated by a warden, for example, an officer of the municipality […] a warden is referred to specific parking spots through violation system 130 […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]); “a warden is assisted by camera based or other sensors located and positioned along streets and other parking areas to monitor parking spots (e.g., by detecting and recording vehicle license plate numbers using OCR technology) […] a warden uses the information provided by the camera and/or sensors to report status changes of parking spots and/or violations” (¶ [0389]). 
	Thus, Rosen teaches a system where users may reserve a number of parking spaces at particular times, where the user may input a vehicle registration number and the system may assign the vehicle registration number to a particular parking space. Further, the system stores the reservation information (including a parking duration, start time, vehicle information) in a database. Further, the database may maintain status information for each individual parking space as a function of time, where each parking space has a unique identifier (UID). Further, the system comprises a violation system that may issue notifications and reports in the form of parking tickets to violators, such as users that are illegally occupying a reserved parking spot, where a reservation is based on the reservation information provided by the user. A first user device may provide a problem notification indicating an unauthorized car parked in the initially reserved parking spot. Further, a user may be required to submit a report of the parking violation in order to receive an alternate parking space reservation, where the report may include a photograph of the violating vehicle at the particular parking spot that is provided to the system. Details such as, for example, date, time, infraction type (e.g., parked in a spot reserved for another vehicle) are stored in a database along with evidence (e.g., a photograph of the infraction with a date/time stamp) for the illegal parking in the reserved parking spot (see ¶ [0107), where the system may use OCR techniques to extract license plate information of the illegally parked vehicle to assist with facilitating issuance of the violation report for the parking infraction; equivalent to determining an illegal parking based on a time when the captured position information of the reserved first parking space of the parking lot is parked with another vehicle which has another license plate, and the another license plate of the another vehicle is not the one of the vehicle which is reserved for the first parking space of the parking lot.

Select, by the processor, a parkable second parking space […] as an alternative for the reserved first parking space […]; 
	Rosen teaches “a method including […] receiving a problem notification related to the initial parking spot from the user client device at the server and responding to the problem notification by transmitting a reservation for an alternate parking spot to the user client device.” (¶ [0036]), “the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria”, ¶ [0250]), “According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” (¶ [0099]), “a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” (¶ [0026]);  (The system DB (database) stores statuses of each parking spot as either “not available”, “available”, or “uncertain”. See ¶ [0103]); “provision of an alternate specific parking spot when there is a problem with an initially assigned parking spot […] the problem is that the initially assigned spot is occupied by another car” (¶ [0019]); “if an unauthorized vehicle is parked in a spot reserved for a user, the user needs to report the event to the system in order to receive an alternate spot” (¶ [0376]). 
	Thus, Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes the processing of another reservation for an alternate parking spot for said customer (¶ [0250]). The system reservation server communicates with an information resource to gather information necessary to process a reservation (¶ [0099]), where the system comprises a database of individual parking spots and indicates the current availability status of each parking spot (¶ [0026]); equivalent to selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space.
	
Transmit information on the second parking space to the mobile device of the user on which the reservation for use is made or that is registered in advance; and
	Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes the processing of another reservation for an alternate parking spot for said customer (¶ [0250]). The system reservation server communicates with an information resource to gather information necessary to process a reservation (¶ [0099]), where the system comprises a database of individual parking spots and indicates the current availability status of each parking spot (¶ [0026]). Once the prioritized reservation has been processed for the alternate parking spot, the system is capable of transmitting the reservation for an alternate parking spot to the user client device of the customer (¶ [0036]); equivalent to transmitting information on the second parking space to the mobile device on which the reservation for use is made.

Notify, by the processor, a manager of the parking lot where the first parking space is reserved that the illegal parking is performed. 
	Rosen teaches “ the method includes dispatching a service resource to the initial parking spot to evaluate the problem notification” (¶ [0253]);  “a user client device 122 is operated by a warden, for example, an officer of the municipality […] a warden is referred to specific parking spots through violation system 130 […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]).
	Thus, Rosen teaches a system that is configured to dispatch an officer/warden, via a user device, to the specific parking spot for which a problem notification has been issued in order to capture images of the violating vehicle in the parking spot; equivalent to notifying, by the processor, a manager of a parking lot where the first parking space is reserved that the illegal parking is performed.
	
	Although Rosen teaches a parking reservation system wherein each parking space includes a two dimensional identifier (UID), and a user may submit a parking violation report including a photograph of the parking space and violation vehicle, Rosen does not explicitly teach capturing a two dimensional code including position information of each parking space of a parking lot and acquire a position of a first parking space by decoding the code with the mobile device. 

	However, Ye teaches the following:
The camera is configured to capture a two dimensional code including position information of each parking space of a parking lot […] and acquire a position of a first parking space by decoding the code with the mobile device carried by a user […];
	Ye teaches “A system for managing a parking zone with one or more parking spaces” (Abstract); “In relation to the code representing a parking space, the code can be printed on ground near or in -the parking space. The code can also be provided on a signboard located within the parking zone” (¶ [0021]); “the code representing the parking zone captured by the mobile device or the code representing one of the multiple parking spaces is captured by the mobile device using a camera” (¶ [0008]); “When an enforcement officer arrives at a parking zone, he/she uses a mobile enforcement terminal to scan any one of the parking space QR codes on the signboard, the parking status and information (including space number, occupancy status, vehicle license plate, parking session, and etc.) of every parking space in the parking zone will appear on the mobile enforcement terminal, the officer can easily check and compare the situation and then issue offence note(s) for the verified parking offence(s)” (¶ [0041]); “ parking space QR code may contain one or more of the following information: the parking space number in a parking zone; the parking zone identity or number in a city; the city code (or name) in a country; and the country name or code” (¶ [0042]); “By scanning the space QR code […] precise parking location information may be provided to the parking management system” (¶ [0037]).
	Thus, Ye teaches a system for managing one or more parking spaces in a parking zone, where each parking space may include a QR code within each respective parking space. By scanning a parking space QR code, the parking management system may be provided with precise location information associated with the parking space. Further, a user may utilize a terminal device to scan any of the parking space QR codes to verify parking offences; equivalent to a camera configured to capture a two dimensional code including position information of each parking space of a parking lot and acquire a position of a first parking space by decoding the code with the mobile device carried by a user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of Ye by incorporating the features for verifying a parking offense based on decoded information collected via a mobile device camera scanning of a parking space QR code that includes an identity number and precise location of the parking space, as taught by Ye, into the system of Rosen that enables users to submit parking violation reports (including images of the parking space UID and violating vehicle license plate number) of a previously reserved parking space in order to be granted an alternative parking space. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Rosen to incorporate the parking space QR code as a UID, enable the user to scan/photograph both the parking space QR code and violating vehicle license plate number, submit a parking violation report with the scanned/photographed information, and subsequently receive an alternate parking space reservation. One of ordinary skill in the art would have been motivated to make such a modification to the system of Rosen when one considers that the parking reservation system of Rosen would be further enabled to “easily check and compare the situation and then issue offence note(s) for the verified parking offence(s)” (¶[0041]), as suggested by Ye. 

	Although Rosen teaches a system that may select/provide an alternative parking spot to a user in response to receiving a problem notification associated with the parking spot from the user, Rosen/Ye does not explicitly teach that the alternative parking space is selected after determining that the another vehicle is illegally parking in the reserved first parking space.

	However, Scofield teaches the following:
	Selecting, by the processor, a parkable second parking space in […] parking lot as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space;
	Scofield teaches a system for parking resource management where “parking spots may be reserved by a parking management system based upon reservations received” (See abstract). Further, Scofield teaches “If a reserved parking spot is occupied, it may be in the traveler's interest (e.g., quicker) to navigate to another parking spot […] Accordingly, if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “a suitable computing environment to implement embodiments of one or more of the provisions set forth herein […] Example computing devices include, but are not limited to, personal computers, server computers” (¶ [0060]).
	Thus, Scofield teaches a feature in a computer system for providing an updated parking spot reservation to a traveler upon determining that an initial reserved parking spot associated with the traveler is unavailable/occupied; equivalent to selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen/Ye with the teachings of Scofield by incorporating a feature for providing an updated parking spot reservation to a traveler upon determining that an initial reserved parking spot associated with the traveler is unavailable/occupied, as taught by Scofield, into the system of Rosen/Ye that is configured to select/provide an alternative parking spot to a user in response to receiving a problem notification associated with the parking spot from the user. One of ordinary skill in the art would have recognized that such a modification would enable the system of Rosen/Ye to provide an alternative parking spot in response to determining that the initially reserved parking spot of the user is occupied by an unauthorized vehicle after receiving the problem notification. One of ordinary skill in the art would have been motivated to make such a modification to the system of Rosen when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen/Ye as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
	
	Although Rosen/Ye/Scofield teaches a system configured to select an alternate parking space for a user upon determining that an initially reserved spot for the user has been occupied, Rosen/Ye/Scofield does not explicitly teach selecting a parking space within the same parking lot that the user is located.

	However, Naamani teaches the following:
Select, by a processor, a parkable second parking space in the parking lot […];
	Naamani teaches “user opens the mobile app installed on his or her mobile device (e.g., smart phone), and provides information about the desired destination—for example […] the name of a parking lot […] The provided information is transmitted as GPS coordinates to the system's servers 1. The system's server 1 uses those coordinates to locate the closest available parking space near the user's final desired coordinates […] In case the destination parking space was captured by another car, prior to the arrival of the driver who is currently navigating there, the system may calculate and search for an alternative available parking space and provides the coordinates of the alternative parking space” (¶ [0111]). 
	Thus, Naamani teaches a system that is configured to select a closest available initial parking space for a user based on their input destination (a particular parking lot). Further, if the parking space is captured by another car prior to the arrival of the user, the system may determine an alternate parking space. As previously set forth, the system utilizes the input destination (the particular parking lot) when searching for parking spaces (such as for the initial parking space and alternate parking space). As such, the “closest available parking space” to the input destination (a particular parking lot) can be considered a parking space within the particular parking lot, such that the alternate parking space would be the next closest available parking space when it is determined that the initially selected parking space is taken; equivalent to selecting, by a processor, a parkable second parking space in the parking lot. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen/Scofield with the teachings of Naamani by incorporating the features for selecting an initial parking space for a user within a particular parking lot and selecting an alternate parking space within the particular parking lot when the initial parking space has been taken before the user arrives, as taught by Naamani, into the system of Rosen/Scofield that is configured to provide alternate parking spaces to users when their initially reserved parking spaces have been occupied. One of ordinary skill in the art would have been motivated to make this modification when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield.  

	Rosen/Ye/Scofield/Naamani does not explicitly teach a mobile device is mounted with an acceleration sensor and a geometric sensor. Further, Rosen/Ye/Scofield/Naamani does not explicitly teach wherein the server determines a feature quantity based on sensing results of each of the acceleration sensor and the geometric sensor; The server determines a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity in advance by machine learning. Further, Rosen/Ye/Scofield/Naamani does not explicitly teach wherein the server determines start of parking or end of parking of the vehicle based on the state of the user.

The mobile device is mounted with an acceleration sensor and a geometric sensor;
	Jang teaches “device 100 may be applied to various types of devices, such as a cellular phone, a tablet Personal Computer (PC), a Personal Digital Assistant (PDA)” (¶[0308]); “Referring to fig. 22, the device 100 may include at least one […] a motion detection unit 165” (¶[0309]);“The motion detection unit 165 may sense the motion of the main body of the apparatus 100 […] the motion detection unit 165 may sense motion characteristics such as a rotation direction, a rotation angle, and an inclination using at least one of various sensors such as a geomagnetic sensor, a gyro sensor, and an accelerometer 163” (¶ [0332]).
	Thus, Jang teaches a mobile device comprising a geomagnetic sensor and an accelerometer; equivalent to the mobile device is mounted with an acceleration sensor and a geometric sensor.

The server determines a feature quantity based on sensing results of each of the acceleration sensor and the geometric sensor; The server determines a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity in advance by machine learning; and 
	Jang teaches “ device includes an accelerometer configured to measure an acceleration of the device […] determine a first movement state of a user in the first time period based on the acceleration data corresponding to the first time period, and determine a second movement state of the user in the second time period in consideration of the acceleration data corresponding to the second time period and the determined first movement state” (¶ [0011]); “Each of the movement states may indicate one of a plurality of predetermined movement activities of the user, and the plurality of movement activities may include at least one of a stationary activity, a stop activity, a walking activity, a jogging activity, a cycling activity, and a driving activity” (¶ [0012]); “the motion detection unit 165 may sense motion characteristics such as a rotation direction, a rotation angle, and an inclination using at least one of various sensors such as a geomagnetic sensor, a gyro sensor, and an accelerometer 163” (¶ [0332]); “ controller may create feature data for classifying the plurality of movement activities using the acceleration data corresponding to the first time period and may determine the movement state of the user in the first time period based on the created data” (¶ [0014]); “ feature data for classifying the plurality of movement activities is at least one of a magnitude, standard deviation, frequency, and energy of the acceleration data” (¶ [0015]); “the device 100 may determine a vector, which is formed by the acceleration data in the X, Y, and Z directions, corresponding to each sample in the first frame” (¶ [0111]); “ device 100 may determine whether the movement state of the user is a stop state on the basis of the frequency of the vector and the magnitude of the vector” (¶ [0114]); “the device 100 may learn a pattern of acceleration data in advance according to the plurality of movement activities and may determine the movement state of the user on the basis of the learned pattern […] the device 100 may learn the pattern of the acceleration data according to the plurality of movement activities in a machine learning method. The machine learning method may use a convolution neural network, a support vector machine, etc., but is not limited thereto” (¶ [0080]). 
	Thus, Jang teaches a system configured to determine movement states (walking, driving, jogging, stationary, etc.) of a user carrying a device based on acceleration data and sensor information gathered from the device. The device may comprise an accelerometer and geomagnetic sensor that senses the motion characteristics of the user. The system may create feature data for classifying the plurality of movement activities using acceleration data and may determine the movement state of the user based on the feature data. Furthermore, the feature data for classifying the plurality of movement activities is based on at least one of magnitude and frequency of a vector formed by the acceleration data in the X, Y, Z directions (where the motion characteristics such as direction and angle are captured by the accelerometer and/or geomagnetic sensor). Furthermore, the system may determine a movement state of the user on the basis of a learned pattern of the acceleration data using machine learning methods; equivalent to a server determining a feature quantity based on sensing results of each of the acceleration sensor and the geometric sensor; The server determines a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity in advance by machine learning.

The server determines start of parking or end of parking of the vehicle based on the state of the user. 
	Jang teaches “The device 100 may track the user's parking position based on the user's motion state. For example, when the user stops and then walks, the motion state of the user may be changed from the driving state to the walking state. When the motion state of the user changes from the driving state to the walking state, the device 100 may determine a situation in which the user stops his/her car and then walks” (¶ [0280]); “Thus, the device 100 may determine, as a user parking time, a time at which the movement state of the user is changed from the driving state to the walking state or stationary state” (¶ [0281]). 
	Thus, Jang teaches a system that may determine a time when a user has parked based on a determined change of the user’s motion state from a driving state to a walking state; equivalent to the server determines start of parking or end of parking of the vehicle based on the state of the user.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the parking reservation system of Rosen the features for utilizing a mobile phone mounted with a geomagnetic sensor and accelerometer to create feature data for classifying the plurality of movement activities (walking, jogging, driving, stationary, etc.) of a user carrying the mobile phone using machine learning techniques, and determining a time when a user has parked based on a determined change of the user’s motion state from a driving state to a walking state, as taught by Jang.  It would have been obvious to one of ordinary skill in the art to make this modification, as described above, when one considers that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. In particular, these features for classifying the plurality of movement activities of a user carrying the mobile phone using machine learning techniques and determining a time when a user has parked based on a determined change of the user’s motion state from a driving state to a walking state, as taught by Jang, does not change nor affect the normal functions of the parking reservation system of Rosen. The parking reservation system features of Rosen for determining that a vehicle is illegally parked in a reserved parking space and recommending an alternate parking space to a driver would be performed in the same way even with the addition of the features taught by Jang. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable since the functionalities of the elements of Rosen and Jang do not interfere with each other. 


Claim 4: Rosen/Ye/Scofield/Naamani/Jang teaches the limitations of claim 1. 

	Further, Rosen teaches processing a reservation for an alternate parking spot by searching an information resource, such as the reservation server that maintains information associated with the location and current availability status of individual parking spots (See ¶ [0250], ¶ [0026], ¶ [0099]); equivalent to wherein the operation of selecting, the server selects the second parking space based on… the user who has the reservation for the first parking space. Furthermore, Rosen teaches that the reservation for the alternate parking may be processed in accordance to preset criteria (see ¶ [0250]). 
	Rosen does not explicitly teach selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination of the user. 

	However, Scofield teaches the following:
	The server selects a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination of the user […];
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]), where “parking information may comprise one or more parking spots” (¶ [0025]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] A traveler may indicate a desired walking distance (e.g., a parking radius indicative of a distance and/or proximity from the parking spot to the destination not to be exceeded” (¶ [0025]). 
	Further Scofield teaches “if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “parking resources may be managed by tracking (e.g., aggregating) parking spots and properties associated therewith (e.g., a number of available parking spots” (¶ [0005]).
	Thus, Scofield teaches a feature for aggregating a number of available parking spots (equivalent to a predetermined amount of parking spaces) and using a selection algorithm to select one those available parking spots for an updated reservation, where the selection algorithm may consider parking criteria (such as maximum distance of the parking spot to a destination not to be exceeded) when making a selection (equivalent to selecting a second parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination of the user).

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of Scofield by incorporating a feature for aggregating a number of available parking spots and selecting one those available parking spots based on parking criteria associated with a maximum distance the driver is willing to travel from the parking space to their destination, as taught by Scofield, into the system of Rosen that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification for considering a traveler’s pre-established parking criteria (such as the maximum distance between the parking location and their destination) for making a parking spot selection when one considers “the traveler may not desire to be inconvenienced” (¶ [0027]) and “search criteria (e.g., parking criteria) may be used to filter parking spots based on desirability” (¶ [0025]), as suggested by Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
	 
Claim 5: Rosen/Ye/Scofield/Naamani/Jang teaches the limitations of claim 4. 
	
	Furthermore, Rosen teaches a parking reservation system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space (“the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria. Preferred priority indicates processing first, ahead of reservations previously received and/or changing an existing reservation for a different vehicle on order to provide the alternate parking spot.”, ¶ [0250]),  (““According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” ¶ [0099]), (“a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” ¶ [0026]), (“spot DB 164 assigns a status of “available” or “not available” for each individual parking subunit as a function of time. The status “available” for a subunit indicates that it is not occupied and not reserved and not precluded from use […] The status “not available” indicates that the spot is either occupied or reserved or precluded from use[…]” ¶ [0103]), (““database” is represented by the acronym DB.” ¶ [0051]). 

	Thus, Rosen teaches a parking reservation system that maintains a database with the current availability status of each parking spot in the database, including whether the parking spot is available or unavailable for use (¶ [0103]). Further, in the event that a reserved parking spot is taken, the system prioritizes the task of processing a reservation for an alternate reservation for a user (¶ [0250]). In processing a reservation request, the reservation server communicates with one or more information resources, such as spot DB ‘164’ (see Fig. 1), to gather information needed to process the parking request (¶ [0099], where spot DB ‘164’ maintains information regarding whether a parking spot is available or unavailable for use (¶ [0103]). Thus, the system of Rosen for reserving an alternate parking spot by processing a reservation request through a server in a communication with a database that maintains the availability status of each individual parking spot is equivalent to a system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space.

	Rosen does not explicitly teach selecting the second parking space of which the distance from the destination of the user having the reservation for the first parking space is less than a predetermined distance.

	However, Scofield teaches the following:
	The server selects the second parking space of which the distance from the destination of the user having the reservation for the first parking space is less than a predetermined distance.
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] A traveler may indicate a desired walking distance (e.g., a parking radius indicative of a distance and/or proximity from the parking spot to the destination not to be exceeded” (¶ [0025]). 
	Thus, Scofield teaches a selection algorithm configured to select an available parking spot for an updated reservation, where the selection algorithm may consider pre-established parking criteria (such as maximum distance of the parking spot to a destination not to be exceeded) when making a selection (equivalent to selecting the second parking space of which the distance from the destination of the user having the reservation for the first parking space is less than a predetermined distance).

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of Scofield by incorporating a feature for selecting an available parking spot for an updated reservation based on pre-established parking criteria associated with a maximum distance the driver is willing to travel from the parking space to their destination, as taught by Scofield, into the system of Rosen that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification for considering a traveler’s pre-established parking criteria (such as the maximum distance between the parking location and their destination) for making a parking spot selection when one considers “the traveler may not desire to be inconvenienced” (¶ [0027]) and “search criteria (e.g., parking criteria) may be used to filter parking spots based on desirability” (¶ [0025]), as suggested by Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.

Claim 6: Rosen/Ye/Scofield/Naamani/Jang teaches the limitations of claim 1. Further, Rosen teaches processing a reservation for an alternate parking spot by searching an information resource, such as the reservation server that includes information associated with the location and current availability status of individual parking spots (See ¶ [0250], ¶ [0026], ¶ [0099]); equivalent to wherein the operation of selecting, the server selects the second parking space. 

	Rosen does not teach selecting the second parking space based on an attribute of a parking space of the predetermined number of reservable parking spaces. 

	However, Scofield teaches the following:
	The server selects the second parking space based on an attribute of a parking space of the predetermined number of reservable parking spaces.
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] parking spots may be selected (e.g., via a user preference) based on whether the parking spot is covered (e.g., a covered garage) and/or whether the parking spot provides covered walkways to the traveler's destination, for example” (¶ [0025]). 
	Further Scofield teaches “if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “parking resources may be managed by tracking (e.g., aggregating) parking spots and properties associated therewith (e.g., a number of available parking spots” (¶ [0005]).
	Thus, Scofield teaches a feature for aggregating a number of available parking spots (equivalent to a predetermined amount of parking spaces) and using a selection algorithm to select one those available parking spots for an updated reservation, where the selection algorithm may consider parking criteria (such as whether the parking spot is covered) when making a selection (equivalent to selecting a second parking space based on an attribute of a parking space of the predetermined number of reservable parking spaces). Examiner notes that an attribute of a parking space is interpreted as “whether or not there is a roof”1, in accordance with the Applicant’s disclosure presented in the specification.
	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of Scofield by incorporating a feature for aggregating a number of available parking spots and selecting one those available parking spots based on parking criteria indicating whether the parking location is covered or not, as taught by Scofield, into the system of Rosen that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification for considering a traveler’s pre-established parking criteria for making a parking spot selection when one considers “the traveler may not desire to be inconvenienced” (¶ [0027]) and “search criteria (e.g., parking criteria) may be used to filter parking spots based on desirability” (¶ [0025]), as suggested by Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
 
Claim 7: Rosen/Ye/Scofield/Naamani/Jang teaches the limitations of claim 6. 

	Further, Rosen teaches processing a reservation for an alternate parking spot by searching an information resource, such as the reservation server that maintains information associated with the current availability status of individual parking spots, and transmitting the reservation for the alternate parking space to the user (See ¶ [0250], ¶ [0026], ¶ [0099], ¶ [0036]); equivalent to wherein the operation of selecting, the server selects the second parking space as an alternative parking space.    

	However, Rosen does not explicitly teach selecting the second parking space as an alternative parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination and easiness of parking in each of the predetermined number of reservable parking spaces.  
	
	However, Scofield teaches the following:
	The server selects the second parking space as an alternative parking space based on a distance of each of the predetermined number of reservable parking spaces from a destination and easiness of parking in each of the predetermined number of reservable parking spaces
	Scofield teaches that a “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). Further, Scofield teaches “a parking database may be searched for a parking spot associated with the destination received at 204, for example. Search criteria (e.g., parking criteria) may be used to filter parking spots […] A traveler may indicate a desired walking distance (e.g., a parking radius indicative of a distance and/or proximity from the parking spot to the destination not to be exceeded when searching for the spot) […] parking spots may be selected (e.g., via a user preference) based on whether the parking spot is covered (e.g., a covered garage) and/or whether the parking spot provides covered walkways to the traveler's destination [...] Parking information may be returned at 208 based upon parking criteria (e.g., cost of a parking spot, distance of the parking spot from a destination, whether the parking spot is covered, whether the destination is accessible via walkways to protect the traveler from the elements” (¶ [0025]). 
	Thus, Scofield teaches a feature for aggregating a number of available parking spots (equivalent to a predetermined amount of parking spaces) and using a selection algorithm to select one those available parking spots for an updated reservation based on pre-established parking criteria (such as a distance of the parking spot from the destination and whether the parking spot is covered) when making a selection. Examiner notes that the Applicant discloses “easiness of parking includes an attribute such as the area of the parking space and whether or not there is a roof. A roof…further improves the easiness of parking”2. 

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of Scofield by incorporating a feature for aggregating a number of available parking spots and selecting one those available parking spots based on pre-established parking criteria indicating whether the parking spot is covered and a maximum walking distance from the spot to a destination, as taught by Scofield, into the system of Rosen that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification for considering a traveler’s pre-established parking criteria for making a parking spot selection when one considers “the traveler may not desire to be inconvenienced” (¶ [0027]) and “search criteria (e.g., parking criteria) may be used to filter parking spots based on desirability” (¶ [0025]), as suggested by Scofield. Thus, such a modification would result in an improved system having increased convenience and satisfaction for its users. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
	
Claim 8: Rosen teaches the following:
	A parking management method, the parking management method comprising the steps of:
	Rosen teaches a parking reservation system comprising mobile devices, vehicles,  and servers that include processors that execute programs stored in a memory (See ¶ [0026], ¶ [0036], ¶ [0049], ¶ [0059]),  (“steps of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system […] steps of the method and system of the invention could be described as being performed by a data processor, such as a computing platform for executing a plurality of instructions” (¶ 0059]),  embodiments of the invention relate to parking reservation systems which assign parking spots to users based on availability […] users order parking spots using a user client device […] user client devices are onboard computers (whether in a standard or driverless vehicle), smartphones, dedicated navigation devices (for example, a stand-alone GPS device)”, ¶ [0008]).

Capturing, by a camera, a two dimensional […] including position information of each parking space of a parking lot and images of license plate of vehicles parked in the parking lot; acquiring a position of a first parking space […] with a mobile device carried by a user who is present in a vehicle […] 
	Rosen teaches “One main function of the system is to receive parking requests from user client devices 122” (¶ [0097]); “Another main function of system 100 is to contribute to efficient enforcement of parking violations. One way that system 100 makes this contribution is by permitting user client devices 122 to report parking violations to a violation system 130” (¶ [0098]); “ each parking subunit and/or specific spot has a unique identifier (UID) […] the UID is visible to a user of the system when they park their car (for example, painted on the pavement or on a wall or a sign adjacent to the subunit(s) or spot)” (¶ [0103]); “assign a UID to the location coordinates to create an individual spot definition and add the spot definition to spot database 2310” (¶ [0122]); “a status of specific parking spots is updated in DB 164 (e.g., from “occupied” to “available”) based on reports from user client devices (such as devices 122 a or device 2800)” (¶ [0390]); “method 2700 includes receiving at the reservation management server a status change input for a specific spot from the user client device and updating a status of the spot in a spot database […] the input includes location coordinates and/or UID of spot and/or vehicle registration number” (¶ [0171]); “sub statuses are applied, such as “reserved”, “occupied”, “in violation”” (¶ [0103]); “a user client device 122 is operated by a warden, for example […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]); “a warden is assisted by camera based or other sensors located and positioned along streets and other parking areas to monitor parking spots (e.g., by detecting and recording vehicle license plate numbers using OCR technology) […] a warden uses the information provided by the camera and/or sensors to report status changes of parking spots and/or violations” (¶ [0389]); “Violation history DB 132, which stores “violation events” defined in terms of at least a vehicle registration number and a specific spot. […] evidence (e.g., a photograph of the infraction with a date/time stamp) is also stored in DB 132” (¶ [0107]). 

	Thus, Rosen teaches a system that enables users of a user device 122 to initiate and submit reports of parking violations. The users of the user device 122 may include a user who has requested to reserve a parking space, or a warden. Although Rosen describes an example in which a warden operates the user device 122 to submit photographic evidence of a parking violation with the report, Rosen explicitly teaches that “one main function of the system is to receive parking requests from user client devices 122” (¶[0097]) and further “permitting user client devices 122 to report parking violations to a violation system 130” (¶ [0098]). Further, Rosen teaches “if an unauthorized vehicle is parked in a spot reserved for a user, the user needs to report the event to the system in order to receive an alternate spot” (¶ [0376]). Accordingly, one of ordinary skill in the art would recognize that any user of user device 122 would be able to submit a report of a parking violation, including the photographic evidence. 

 	Therefore, Rosen teaches a system that is configured to collect imaging information associated with a parking space from a user client device. The captured information may include license plate numbers/vehicle registration numbers and a two dimensional identifier for the parking space (UID) that is associated with location coordinates of the parking space. Based on the collected information/reported photographic evidence of the parking violation, the system may update the status of the particular parking space as “occupied” or “in violation”; equivalent to capturing, by a camera, a two dimensional identifier including position information of each parking space of a parking lot and images of license plate of vehicles parked in the parking lot and acquiring a position of a first parking space with a mobile device carried by a user who is present in a vehicle.

	Making a reservation for using the first parking space based on an operation instruction of a user who the present in the vehicle and carries a mobile device;
	Rosen teaches “embodiments of the invention relate to parking reservation systems which assign parking spots to users based on availability […] users order parking spots using a user client device […] user client devices are onboard computers (whether in a standard or driverless vehicle), smartphones, dedicated navigation devices (for example, a stand-alone GPS device)”, ¶ [0008]); “a reservation management server adapted to receive user parking requests from user client devices […] and a reservation engine that transforms the order into a reservation by changing an availability status of an ordered spot to not available” (¶ [0026]); “the terms “driver” and “user” are used interchangeably to mean a vehicle operator or vehicle passenger or other individual interacting with the system for the purpose of reserving a parking spot for a specified vehicle” (¶ [0048]).
	Thus, Rosen teaches a system wherein a driver may communicate a parking request and order a reservation for a particular spot via a smartphone; equivalent to making a reservation for using a first parking space based on an operation instruction of a user who is present in the vehicle and carries the mobile device.

	Determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on a time when the captured position information of the reserved first parking space of the parking lot is parked with another vehicle which has another license plate, and the another license plate of the another vehicle is not the one of the vehicle which is reserved for the first parking space of the parking lot;
	Rosen teaches “a method including receiving at a reservation management server from a user client device a bulk parking order for a future time, the bulk parking order defining a number of spots required, a desired parking duration, a start time” (¶ [0028]); “a parking kiosk including a user interface component accepting a vehicle registration number as an input; a request generator that that transmits the vehicle registration number to a parking reservation management server which assigns a specific parking spot to the vehicle registration number” (¶ [0031]); “system 2500 includes a database 2510 of individual parking spots 2511 each of the individual parking spots associated with a unique identifier (UID) and location coordinates” (¶ [0137]); “spot DB 164 assigns a status of “available” or “not available” for each individual parking subunit as a function of time […] a temporary “uncertain” status is applied to spots and/or parking subunits which are the subject of complaints or reports. The “uncertain” status will only be maintained until the actual status is investigated“ (¶ [0103]); “Event history DB 168, which stores “parking events” for a particular spot defined in terms of at least a vehicle registration number and a parking duration  […] details such as, for example, date, reservation time, time in, time out, specific parking spot and hourly rate are also stored” (¶ [0106]); “Violation history DB 132, which stores “violation events” defined in terms of at least a vehicle registration number and a specific spot. In many embodiments details such as, for example, date, time, infraction type (e.g., parked for 3 hours in a 2 hour spot or parked in a spot reserved for another vehicle) […]  are stored […] evidence (e.g., a photograph of the infraction with a date/time stamp) is also stored in DB 132.” (¶ [0107]); “receiving a problem notification related to the initial parking spot from the user client device at the server;” (¶ [0036]); “a problem notification indicates an unauthorized car parked in the initial parking spot.” (¶ [0253]); “permitting user client devices 122 to report parking violations to a violation system 130” (¶ [0098]); “method 2700 includes receiving at the reservation management server a status change input for a specific spot from the user client device and updating a status of the spot in a spot database in accord with the input [...] the input includes location coordinates and/or UID of spot and/or vehicle registration number […] the input switches a status of an individual spot to occupied […] For example, the status would be occupied if […] if the spot is illegally occupied […] the system accepts a designation of “violation,” which indicates that the spot is occupied, and the system sends a report including a vehicle registration number to violation system 130 (FIG. 1); “ (¶ [0171]); “in case of a violation a notification is sent directly to the user client device 122 of the relevant driver from violation system 130.” (¶ [0252]); “violation system 130 also issue reports 131 in the form of parking tickets.” (¶ [0110]); “if an unauthorized vehicle is parked in a spot reserved for a user, the user needs to report the event to the system in order to receive an alternate spot” (¶ [0376]); “a user client device 122 is operated by a warden, for example, an officer of the municipality […] a warden is referred to specific parking spots through violation system 130 […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]); “a warden is assisted by camera based or other sensors located and positioned along streets and other parking areas to monitor parking spots (e.g., by detecting and recording vehicle license plate numbers using OCR technology) […] a warden uses the information provided by the camera and/or sensors to report status changes of parking spots and/or violations” (¶ [0389]). 
	Thus, Rosen teaches a system where users may reserve a number of parking spaces at particular times, where the user may input a vehicle registration number and the system may assign the vehicle registration number to a particular parking space. Further, the system stores the reservation information (including a parking duration, start time, vehicle information) in a database. Further, the database may maintain status information for each individual parking space as a function of time, where each parking space has a unique identifier (UID) and associated with a particular location. Further, the system comprises a violation system that may issue notifications and reports in the form of parking tickets to violators, such as users that are illegally occupying a reserved parking spot, where a reservation is based on the reservation information provided by the user. A first user device may provide a problem notification indicating an unauthorized car parked in the initially reserved parking spot. Further, a user may be required to submit a report of the parking violation in order to receive an alternate parking space reservation, where the report may include a UID of the parking space (associated with a particular location) and a photograph of the violating vehicle at the particular parking spot that is provided to the system. Details such as, for example, date, time, infraction type (e.g., parked in a spot reserved for another vehicle) are stored in a database along with evidence (e.g., a photograph of the infraction with a date/time stamp) for the illegal parking in the reserved parking spot (see ¶ [0107), where the system may use OCR techniques to extract license plate information of the illegally parked vehicle to assist with facilitating issuance of the violation report for the parking infraction; equivalent to determining based on another operation instruction of the user whether or not the reserved first parking space parking with another vehicle is an illegal parking based on a time when the captured position information of the reserved first parking space of the parking lot is parked with another vehicle which has another license plate, and the another license plate of the another vehicle is not the one of the vehicle which is reserved for the first parking space of the parking lot.

Selecting, by a processor, a parkable second parking space […] as an alternative for the reserved first parking space […]; 
	Rosen teaches “a method including […] receiving a problem notification related to the initial parking spot from the user client device at the server and responding to the problem notification by transmitting a reservation for an alternate parking spot to the user client device.” (¶ [0036]), “the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria”, ¶ [0250]), “According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” (¶ [0099]), “a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” (¶ [0026]);  (The system DB (database) stores statuses of each parking spot as either “not available”, “available”, or “uncertain”. See ¶ [0103]); “provision of an alternate specific parking spot when there is a problem with an initially assigned parking spot […] the problem is that the initially assigned spot is occupied by another car” (¶ [0019]); “if an unauthorized vehicle is parked in a spot reserved for a user, the user needs to report the event to the system in order to receive an alternate spot” (¶ [0376]). 
	Thus, Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes the processing of another reservation for an alternate parking spot for said customer (¶ [0250]). The system reservation server communicates with an information resource to gather information necessary to process a reservation (¶ [0099]), where the system comprises a database of individual parking spots and indicates the current availability status of each parking spot (¶ [0026]); equivalent to selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space.
	
Transmitting information on the second parking space to the mobile device  of the user on which the reservation for use is made or that is registered in advance; and
	Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes the processing of another reservation for an alternate parking spot for said customer (¶ [0250]). The system reservation server communicates with an information resource to gather information necessary to process a reservation (¶ [0099]), where the system comprises a database of individual parking spots and indicates the current availability status of each parking spot (¶ [0026]). Once the prioritized reservation has been processed for the alternate parking spot, the system is capable of transmitting the reservation for an alternate parking spot to the user client device of the customer (¶ [0036]); equivalent to transmitting information on the second parking space to the mobile device on which the reservation for use is made.

Notifying, by the processor, a manager of the parking lot where the first parking space is reserved that the illegal parking is performed. 
	Rosen teaches “ the method includes dispatching a service resource to the initial parking spot to evaluate the problem notification” (¶ [0253]);  “a user client device 122 is operated by a warden, for example, an officer of the municipality […] a warden is referred to specific parking spots through violation system 130 […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]).
	Thus, Rosen teaches a system that is configured to dispatch an officer/warden, via a user device, to the specific parking spot for which a problem notification has been issued in order to capture images of the violating vehicle in the parking spot; equivalent to notifying, by the processor, a manager of a parking lot where the first parking space is reserved that the illegal parking is performed.

	Although Rosen teaches a parking reservation system wherein each parking space includes a two dimensional identifier (UID), and a user may submit a parking violation report including a photograph of the parking space and violation vehicle, Rosen does not explicitly teach that capturing a two dimensional code including position information of each parking space of a parking lot and acquire a position of a first parking space by decoding the code with the mobile device. 

	However, Ye teaches the following:
Capturing, by a camera, a two dimensional code including position information of each parking space of a parking lot […]; acquiring a position of a first parking space by decoding the code with the mobile device carried by a user […];
	Ye teaches “A system for managing a parking zone with one or more parking spaces” (Abstract); “In relation to the code representing a parking space, the code can be printed on ground near or in -the parking space. The code can also be provided on a signboard located within the parking zone” (¶ [0021]); “the code representing the parking zone captured by the mobile device or the code representing one of the multiple parking spaces is captured by the mobile device using a camera” (¶ [0008]); “When an enforcement officer arrives at a parking zone, he/she uses a mobile enforcement terminal to scan any one of the parking space QR codes on the signboard, the parking status and information (including space number, occupancy status, vehicle license plate, parking session, and etc.) of every parking space in the parking zone will appear on the mobile enforcement terminal, the officer can easily check and compare the situation and then issue offence note(s) for the verified parking offence(s)” (¶ [0041]); “ parking space QR code may contain one or more of the following information: the parking space number in a parking zone; the parking zone identity or number in a city; the city code (or name) in a country; and the country name or code” (¶ [0042]); “By scanning the space QR code […] precise parking location information may be provided to the parking management system” (¶ [0037]).
	Thus, Ye teaches a system for managing one or more parking spaces in a parking zone, where each parking space may include a QR code within each respective parking space. By scanning a parking space QR code, the parking management system may be provided with precise location information associated with the parking space. Further, a user may utilize a terminal device to scan any of the parking space QR codes to verify parking offences; equivalent to capturing, by a camera, a two dimensional code including position information of each parking space of a parking lot and acquiring a position of a first parking space by decoding the code with the mobile device carried by a user.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of Ye by incorporating the features for verifying a parking offense based on decoded information collected via a mobile device camera scanning of a parking space QR code that includes an identity number and precise location of the parking space, as taught by Ye, into the system of Rosen that enables users to submit parking violation reports (including images of the parking space UID and violating vehicle license plate number) of a previously reserved parking space in order to be granted an alternative parking space. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Rosen to incorporate the parking space QR code as a UID, enable the user to scan/photograph both the parking space QR code and violating vehicle license plate number, submit a parking violation report with the scanned/photographed information, and subsequently receive an alternate parking space reservation. One of ordinary skill in the art would have been motivated to make such a modification to the system of Rosen when one considers that the parking reservation system of Rosen would be further enabled to “easily check and compare the situation and then issue offence note(s) for the verified parking offence(s)” (¶[0041]), as suggested by Ye. 

	Although Rosen teaches a system that may select/provide an alternative parking spot to a user in response to receiving a problem notification associated with the parking spot from the user, Rosen/Ye does not explicitly teach that the alternative parking space is selected after determining that the another vehicle is illegally parking in the reserved first parking space.

	However, Scofield teaches the following:
	Selecting, by the processor, a parkable second parking space […] as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space;
	Scofield teaches a system for parking resource management where “parking spots may be reserved by a parking management system based upon reservations received” (See abstract). Further, Scofield teaches “If a reserved parking spot is occupied, it may be in the traveler's interest (e.g., quicker) to navigate to another parking spot […] Accordingly, if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “a suitable computing environment to implement embodiments of one or more of the provisions set forth herein […] Example computing devices include, but are not limited to, personal computers, server computers” (¶ [0060]).
	Thus, Scofield teaches a feature in a computer system for providing an updated parking spot reservation to a traveler upon determining that an initial reserved parking spot associated with the traveler is unavailable/occupied; equivalent to selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen/Ye with the teachings of Scofield by incorporating a feature for providing an updated parking spot reservation to a traveler upon determining that an initial reserved parking spot associated with the traveler is unavailable/occupied, as taught by Scofield, into the system of Rosen/Ye that is configured to select/provide an alternative parking spot to a user in response to receiving a problem notification associated with the parking spot from the user. One of ordinary skill in the art would have recognized that such a modification would enable the system of Rosen to provide an alternative parking spot in response to determining that the initially reserved parking spot of the user is occupied by an unauthorized vehicle after receiving the problem notification. One of ordinary skill in the art would have been motivated to make such a modification to the system of Rosen/Ye when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen/Ye as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.

	Although Rosen/Ye/Scofield teaches a system configured to select an alternate parking space for a user upon determining that an initially reserved spot for the user has been occupied, Rosen/Ye/Scofield does not explicitly teach selecting a parking space within the same parking lot that the user is located.

	However, Naamani teaches the following:
Selecting, by a processor, a parkable second parking space in the parking lot […];
	Naamani teaches “user opens the mobile app installed on his or her mobile device (e.g., smart phone), and provides information about the desired destination—for example […] the name of a parking lot […] The provided information is transmitted as GPS coordinates to the system's servers 1. The system's server 1 uses those coordinates to locate the closest available parking space near the user's final desired coordinates […] In case the destination parking space was captured by another car, prior to the arrival of the driver who is currently navigating there, the system may calculate and search for an alternative available parking space and provides the coordinates of the alternative parking space” (¶ [0111]). 
	Thus, Naamani teaches a system that is configured to select a closest available initial parking space for a user based on their input destination (a particular parking lot). Further, if the parking space is captured by another car prior to the arrival of the user, the system may determine an alternate parking space. As previously set forth, the system utilizes the input destination (the particular parking lot) when searching for parking spaces (such as for the initial parking space and alternate parking space). As such, the “closest available parking space” to the input destination (a particular parking lot) can be considered a parking space within the particular parking lot, such that the alternate parking space would be the next closest available parking space when it is determined that the initially selected parking space is taken; equivalent to selecting, by a processor, a parkable second parking space in the parking lot. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen/Ye/Scofield with the teachings of Naamani by incorporating the features for selecting an initial parking space for a user within a particular parking lot and selecting an alternate parking space within the particular parking lot when the initial parking space has been taken before the user arrives, as taught by Naamani, into the system of Rosen/Ye/Scofield that is configured to provide alternate parking spaces to users when their initially reserved parking spaces have been occupied. One of ordinary skill in the art would have been motivated to make this modification when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield.  

	Rosen/Ye/Scofield/Naamani does not explicitly teach a mobile device is mounted with an acceleration sensor and a geometric sensor. Further, Rosen/Ye/Scofield/Naamani does not explicitly teach wherein the server determines a feature quantity based on sensing results of each of the acceleration sensor and the geometric sensor; The server determines a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity in advance by machine learning. Further, Rosen/Ye/Scofield/Naamani does not explicitly teach wherein the server determines start of parking or end of parking of the vehicle based on the state of the user.
	However, Jang teaches the following:
[…] the mobile device being mounted with an acceleration sensor and a geometric sensor;
	Jang teaches “device 100 may be applied to various types of devices, such as a cellular phone, a tablet Personal Computer (PC), a Personal Digital Assistant (PDA)” (¶[0308]); “Referring to fig. 22, the device 100 may include at least one […] a motion detection unit 165” (¶[0309]);“The motion detection unit 165 may sense the motion of the main body of the apparatus 100 […] the motion detection unit 165 may sense motion characteristics such as a rotation direction, a rotation angle, and an inclination using at least one of various sensors such as a geomagnetic sensor, a gyro sensor, and an accelerometer 163” (¶ [0332]).
	Thus, Jang teaches a mobile device comprising a geomagnetic sensor and an accelerometer; equivalent to the mobile device is mounted with an acceleration sensor and a geometric sensor.

Determining, by the processor, a feature quantity based on sensing results of each of the acceleration sensor and the geometric sensor; determining, by the processor, a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity in advance by machine learning; and 
	Jang teaches “ device includes an accelerometer configured to measure an acceleration of the device […] determine a first movement state of a user in the first time period based on the acceleration data corresponding to the first time period, and determine a second movement state of the user in the second time period in consideration of the acceleration data corresponding to the second time period and the determined first movement state” (¶ [0011]); “Each of the movement states may indicate one of a plurality of predetermined movement activities of the user, and the plurality of movement activities may include at least one of a stationary activity, a stop activity, a walking activity, a jogging activity, a cycling activity, and a driving activity” (¶ [0012]); “the motion detection unit 165 may sense motion characteristics such as a rotation direction, a rotation angle, and an inclination using at least one of various sensors such as a geomagnetic sensor, a gyro sensor, and an accelerometer 163” (¶ [0332]); “ controller may create feature data for classifying the plurality of movement activities using the acceleration data corresponding to the first time period and may determine the movement state of the user in the first time period based on the created data” (¶ [0014]); “ feature data for classifying the plurality of movement activities is at least one of a magnitude, standard deviation, frequency, and energy of the acceleration data” (¶ [0015]); “the device 100 may determine a vector, which is formed by the acceleration data in the X, Y, and Z directions, corresponding to each sample in the first frame” (¶ [0111]); “ device 100 may determine whether the movement state of the user is a stop state on the basis of the frequency of the vector and the magnitude of the vector” (¶ [0114]); “the device 100 may learn a pattern of acceleration data in advance according to the plurality of movement activities and may determine the movement state of the user on the basis of the learned pattern […] the device 100 may learn the pattern of the acceleration data according to the plurality of movement activities in a machine learning method. The machine learning method may use a convolution neural network, a support vector machine, etc., but is not limited thereto” (¶ [0080]). 
	Thus, Jang teaches a system configured to determine movement states (walking, driving, jogging, stationary, etc.) of a user carrying a device based on acceleration data and sensor information gathered from the device. The device may comprise an accelerometer and geomagnetic sensor that senses the motion characteristics of the user. The system may create feature data for classifying the plurality of movement activities using acceleration data and may determine the movement state of the user based on the feature data. Furthermore, the feature data for classifying the plurality of movement activities is based on at least one of magnitude and frequency of a vector formed by the acceleration data in the X, Y, Z directions (where the motion characteristics such as direction and angle are captured by the accelerometer and/or geomagnetic sensor). Furthermore, the system may determine a movement state of the user on the basis of a learned pattern of the acceleration data using machine learning methods; equivalent to determining a feature quantity based on sensing results of each of the acceleration sensor and the geometric sensor; determining a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity in advance by machine learning.

Determining start of parking or end of parking of the vehicle based on the state of the user. 
	Jang teaches “The device 100 may track the user's parking position based on the user's motion state. For example, when the user stops and then walks, the motion state of the user may be changed from the driving state to the walking state. When the motion state of the user changes from the driving state to the walking state, the device 100 may determine a situation in which the user stops his/her car and then walks” (¶ [0280]); “Thus, the device 100 may determine, as a user parking time, a time at which the movement state of the user is changed from the driving state to the walking state or stationary state” (¶ [0281]). 
	Thus, Jang teaches a system that may determine a time when a user has parked based on a determined change of the user’s motion state from a driving state to a walking state; equivalent to the server determines start of parking or end of parking of the vehicle based on the state of the user.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the parking reservation system of Rosen the features for utilizing a mobile phone mounted with a geomagnetic sensor and accelerometer to create feature data for classifying the plurality of movement activities (walking, jogging, driving, stationary, etc.) of a user carrying the mobile phone using machine learning techniques, and determining a time when a user has parked based on a determined change of the user’s motion state from a driving state to a walking state, as taught by Jang.  It would have been obvious to one of ordinary skill in the art to make this modification, as described above, when one considers that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. In particular, these features for classifying the plurality of movement activities of a user carrying the mobile phone using machine learning techniques and determining a time when a user has parked based on a determined change of the user’s motion state from a driving state to a walking state, as taught by Jang, does not change nor affect the normal functions of the parking reservation system of Rosen. The parking reservation system features of Rosen for determining that a vehicle is illegally parked in a reserved parking space and recommending an alternate parking space to a driver would be performed in the same way even with the addition of the features taught by Jang. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable since the functionalities of the elements of Rosen and Jang do not interfere with each other. 

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of Ye WO2017078612, hereafter known as Ye, in further view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield, in further view of Naamani et al. U.S. Publication No. 2018/0301031, hereafter known as Naamani, in further view of Jang et al. U.S. Publication No. 2016/0279501, hereafter known as Jang, in further view of Volz U.S. Publication No. 2012/0323643, hereafter known as Volz. 

Claim 2: Rosen/Ye/Scofield/Naamani teaches the limitations of claim 1. 

	As discussed above, Rosen teaches processing a reservation for an alternate parking spot by searching an information resource, such as the reservation server that includes information associated with the location and current availability status of individual parking spots (See ¶ [0250], ¶ [0026], ¶ [0099]); equivalent to wherein the operation of selecting, the server selects the second parking space […]. Rosen does not explicitly teach selecting the second parking space based on a distance of each of the predetermined number of reservable parking spaces from the first parking space. 
	
	However, Scofield teaches the following:
	Selecting the second parking space based on […] each of the predetermined number of reservable parking spaces […];
	Scofield teaches “if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “At 612, a reservation may be provided for the parking spot associated with the parking selection” (¶ [0048]), where “a parking spot selection may be received (e.g., […] based upon a selection algorithm), and a parking data feed may be updated accordingly” (¶ [0004]). Further, Scofield teaches “parking resources may be managed by tracking (e.g., aggregating) parking spots and properties associated therewith (e.g., a number of available parking spots” (¶ [0005]), where the “selection algorithm may be employed […] to facilitate sorting and/or ranking of available parking spots based upon the parking information, parking database, and/or parking criteria” (¶ [0026]). 
	Thus, the feature for aggregating a number of available parking spots and selecting one those available parking spots upon detecting that a previously reserved spot is occupied is equivalent to selecting a second parking spot from a predetermined number of reservable parking spaces.

	It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of Scofield by incorporating a feature for aggregating a number of available parking spots and selecting one those available parking spots upon detecting that a previously reserved spot is occupied, as taught by Scofield, into the system of Rosen that is capable of selecting an alternative parking spot for a user when said user’s originally reserved parking spot has been occupied. One of ordinary skill in the art would have been motivated to make this modification when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.
	
	Although Rosen/Ye/Scofield/Naamani teach a system that is capable of selecting a second reservable parking space among an aggregated amount of available parking spaces, Rosen/Scofield/Naamani does not explicitly teach a server selecting the second parking space based on a distance from the first parking space.

	However, Volz teaches the server selects the second parking space based on a distance […] from the first parking space.  (“If a customer selects a particular parking space that is unavailable, another parking space having similar characteristics may be recommended instead. Such an alternate parking space may be as close as possible to the initially selected parking space.” ¶ [0145]), (“parking management server” ¶ [0039], ¶ [0041]), (“the method(s) discussed above might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer);” ¶ [0222]). Thus, Volz teaches a computer system capable of selecting a recommendation to present to a user, where the recommendation includes of an alternate parking space as close as possible to an originally chosen parking space in the event that the originally chosen parking space is unavailable.  

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the recommended alternate parking space that is as close as possible to an originally chosen parking space, as taught by Volz, for the alternate parking space that is chosen to be reserved for a user, as taught by Rosen/Ye/Scofield/Naamani. Furthermore, one of ordinary skill in the art would have been motivated to make this modification when one considers that the teachings of Volz and the system of Rosen/Ye/Scofield/Naamani share capabilities and characteristics, namely they are both directed to systems configured to search for and select alternate parking spots for a system user in the event that an originally selected parking spot is determined to be unavailable or taken. 

 Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of Ye WO2017078612, hereafter known as Ye, in further view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield, in further view of Naamani et al. U.S. Publication No. 2018/0301031, hereafter known as Naamani, in further view of Jang et al. U.S. Publication No. 2016/0279501, hereafter known as Jang, in further view of Volz U.S. Publication No. 2012/0323643, hereafter known as Volz, in further view of Aravkin et al. U.S. Publication No. 2015/0248835, hereafter known as Aravkin. 

	 
Claim 3: Rosen/Ye/Scofield/Naamani/Volz teaches the limitations of claim 2. 

	Further, Rosen teaches a parking reservation system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space (“the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria. Preferred priority indicates processing first, ahead of reservations previously received and/or changing an existing reservation for a different vehicle on order to provide the alternate parking spot.”, ¶ [0250]),  (“According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” ¶ [0099]), (“a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” ¶ [0026]), (“spot DB 164 assigns a status of “available” or “not available” for each individual parking subunit as a function of time. The status “available” for a subunit indicates that it is not occupied and not reserved and not precluded from use […] The status “not available” indicates that the spot is either occupied or reserved or precluded from use[…]” ¶ [0103]), (““database” is represented by the acronym DB.” ¶ [0051]). 
	Thus, Rosen teaches a parking reservation system that maintains a database with the current availability status of each parking spot in the database, including whether the parking spot is available or unavailable for use (¶ [0103]). Further, in the event that a reserved parking spot is taken, the system prioritizes the task of processing a reservation for an alternate reservation for a user (¶ [0250]). In processing a reservation request, the reservation server communicates with one or more information resources, such as spot DB ‘164’ (see Fig. 1), to gather information needed to process the parking request (¶ [0099], where spot DB ‘164’ maintains information regarding whether a parking spot is available or unavailable for use (¶ [0103]). Thus, the system of Rosen for reserving an alternate parking spot by processing a reservation request through a server in a communication with a database that maintains the availability status of each individual parking spot is equivalent to a system wherein the operation of selecting, the server determines whether the second parking space is reservable in a reserved time period of the first parking space.

	As discussed above, Rosen/Ye/Scofield/Naamani/Volz teaches a parking system capable of recommending an alternate parking space that is as close as possible to an originally chosen parking space in the event that an originally selected parking space is determined to be unavailable3. Rosen/Ye/Scofield/Naamani/Volz does not explicitly teach searching for the second parking space of which the distance from the first parking space is less than a predetermined distance.

	However, Aravkin teaches wherein the operation of selecting, the server selects the second parking space of which the distance from the first parking space is less than a predetermined distance (“a system for providing a user with information on spaces in which to park a vehicle, comprises an availability module capable of identifying one or more spaces in which to park the vehicle, and capable of selecting valid spaces from the identified one or more spaces” ¶ [0006]), (“The availability module can also eliminate any space that is greater than a predetermined distance from the space to a target location.” ¶ [0035]).   


	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the target location, as taught by Aravkin, for the originally reserved parking spot destination, as taught by Rosen/Ye/Scofield/Naamani/Volz, and further substituting the feature for identifying a parking space within a predetermined distance from the target location, as taught by Aravkin, for the feature of selecting an alternate parking space that is as close as possible to the originally selected parking space, as taught by Rosen/Ye/Scofield/Naamani/Volz. Furthermore, one of ordinary skill in the art would have been motivated to make this modification when one considers that the inventions of Aravkin and Rosen/Ye/Scofield/Naamani/Volz share capabilities and characteristics, namely they are both directed to parking systems configured to search for and select suitable parking spaces for a system user.  

Claims 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of Ye WO2017078612, hereafter known as Ye, in further view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield, in further view of Naamani et al. U.S. Publication No. 2018/0301031, hereafter known as Naamani, in further view of Jang et al. U.S. Publication No. 2016/0279501, hereafter known as Jang, in further view of Jameel et al. U.S. Publication No. 2013/0321178, hereafter known as Jameel. 

Claim 9: Rosen/Ye/Scofield/Naamani/Jang teaches the limitations of claim 1. Rosen/Scofield/Naamani does not explicitly teach the feature of notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space. 

	However, Jameel teaches the following:
	 Notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space; 
	Jameel teaches “This disclosure relates to vehicle reservation and tracking technology” (¶ [0003]) and “As the start time for a rental period approaches, different triggers (thresholds) may cause server 110 to send certain messages and/or perform certain actions […] At one or more specified times prior to a rental, a reminder message may be sent to an owner, future driver, and/or a current vehicle operator (i.e., an owner or a driver who is in the middle of a current rental period) […] This reminder message, in one embodiment, states that an upcoming rental period is scheduled to begin at a given time and location […] Thus, a first reminder might be sent to a current vehicle operator 90 minutes before a next rental period (for a different driver) is set to begin, while 60 minutes before the next rental period, a second reminder might be sent to the person who is next scheduled to rent the vehicle” (¶ [0143]). 
	Although Jameel does not explicitly teach the reservation of a parking space or a user parked in a first parking space, Jameel does teach a feature is a system for a user to reserve and occupy a reservable entity, where the user may be alerted a predetermined amount of time before the reservation period for another user is going to begin for the same reservable entity. Thus, the feature in the system of Jameel for configuring a server to alert a user occupying a reservable entity (but for the reservable parking space of Rosen) a predetermined amount of time before the start of a reservation time for the reservable entity by another user is equivalent to notifying, by the server, the user of the mobile device when the server determines that a first predetermined amount of time or less is left before start of a reservation time for the first U.S. Application No. 15/986,405Attorney Docket No. 115628.0277169parking space for a vehicle associated with another user, wherein the vehicle associated with the user of the mobile device is parked in the first parking space.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen/Ye/Scofield/Naamani/Jang with the teachings of Jameel by incorporating the features for sending, by a server, a first reminder message to an initial user occupying a reservable entity indicating that the start time of a next reservation period for a next user will begin in a predetermined amount of time, as taught by Jameel, into the system of Rosen/Ye/Scofield/Naamani/Jang that is configured to allow users to reserve parking spaces and search or alternative parking spaces. Thus, by incorporating such a modification, the system of Rosen/Ye/Scofield/Naamani/Jang would be capable to send a first reminder message to an initial user occupying a reservable parking space indicating that the start time of a next reservation period for a next user of the parking space will begin in a predetermined amount of time. One of ordinary skill in the art would have been motivated to make such a modification when one considers  that the feature for providing reminders to drivers indicating that a reservation will soon begin for a next driver  further “increases parking efficiency” (¶ [0006]), as suggested by Rosen. Further, One of ordinary skill in the art would have been motivated to make such a modification when one considers that a feature for providing reminders to drivers indicating that a reservation will soon begin for a next driver further enables the system of Rosen to “effectively serve a large and diversified population of drivers seeking convenient parking” (¶ [0278]), as suggested by Rosen. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Jameel are compatible with the system of Rosen/Ye/Scofield/Naamani/Jang as they share capabilities and characteristics; namely, they are both system directed towards facilitating the reservation of a reservable entity for a user and providing alternative options for reservable entities in the case that a user’s initial reservation is unavailable. 

Claim 10: Rosen/Ye/Scofield/Naamani/Jang teaches the limitations of claim 1. Rosen/Ye/Scofield/Naamani/Jang does not explicitly teach the feature of searching, by the server, the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time.

	However, Jameel teaches the following:
Wherein the operations further includes searching, by the server, the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time. 

	Jameel teaches “a first reminder might be sent to a current vehicle operator 90 minutes before a next rental period (for a different driver) is set to begin, while 60 minutes before the next rental period, a second reminder might be sent to the person who is next scheduled to rent the vehicle” (¶ [0143]). Further, Jameel teaches “reminders, warnings, and/or other communications may be sent by server 110 (or a vehicle 105) to an owner, driver, current vehicle operator, or other party. Thus, in one embodiment, a location-based determination that a vehicle is unlikely to be ready for a particular upcoming rental may cause an alert message to be sent to a driver.” (¶ [0158]). Further, “A driver may also have alternate reservation options provided if a scheduled rental is unable to be completely fulfilled. For example, server 110 may present various options to a user computing device 120, such as allowing the driver to try to re-book the same vehicle at a later time and/or date. The driver may also be prompted to seek rental of another nearby available vehicle” (¶ [0159]). 
	Although Jameel does not explicitly teach the reservation of a parking space or a user parked in a first parking space, Jameel does teach a feature is a system for a user to reserve and occupy a reservable entity, where a first message may be sent to a user occupying the reservable entity 90 minutes before the beginning of the next reservation period for another user and a second message may be sent to the other user 60 minutes before the start time of their reservation period. Further, the second message that is sent at a predetermined time before the start time of the next reservation period (60 minutes) that is shorter than the first predetermined time the first message is sent (90 minutes before the next reservation time start) may provide various alternate reservation options such as another reservable entity to the other user. Thus, the feature performed by the server of Jameel for sending a first message to an initial user of a reservable entity 90 minutes (first predetermined amount of time) before a start time of a next reservation period and sending a second message 60 minutes (second predetermined amount of time) before the start time of the next reservation period to the next user of the reservable entity that may include various alternate options for reservation is equivalent to searching, by the server, the second parking space for the vehicle associated with another user when the server determines that a second predetermined amount of time or less is left before start of the reservation time for the first parking space for the vehicle associated with another user, wherein the second predetermined amount of time is shorter than the first predetermined amount of time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen/Ye/Scofield/Naamani/Jang with the teachings of Jameel by incorporating the features for sending, by a server, a first reminder message to an initial user occupying a reservable entity indicating that the start time of a next reservation period for a next user will begin in a predetermined amount of time and sending a second reminder message to the next user at a predetermined time that is shorter than the predetermined time to send the first message, where the second reminder message may indicate various alternative reservation options for reservable entities provided by the server, as taught by Jameel, into the system of Rosen that is configured to allow users to reserve parking spaces and search or alternative parking spaces. Thus, by incorporating such a modification, the system of Rosen/Ye/Scofield/Naamani/Jang would be capable to send a first reminder message to an initial user occupying a reservable parking space indicating that the start time of a next reservation period for a next user of the parking space will begin in a predetermined amount of time and sending a second reminder message to the next user at a predetermined time after the first message has been sent, where the second reminder message may indicate various alternative reservable parking spaces. One of ordinary skill in the art would have been motivated to make such a modification when one considers it “may be helpful to reassure the driver” (¶ [0149]) by providing alternative options for reservable entities when the start time of a user’s reservation period is approaching and the user’s initial reservation may be unavailable, as suggested by Jameel.  Further, one of ordinary skill in the art would have been motivated to make this modification when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Jameel are compatible with the system of Rosen/Ye/Scofield/Naamani/Jang as they share capabilities and characteristics; namely, they are both system directed towards facilitating the reservation of a reservable entity for a user and providing alternative options for reservable entities in the case that a user’s initial reservation is unavailable. 

Claim 11: Rosen/Ye/Scofield/Naamani/Jang teaches the limitations of claim 8. Further, claim 11 recites limitations that are substantially similar and analogous to the limitations of claim 9. Thus, claim 11 is rejected for the same reasons and rationale as discussed above with regard to claim 9. 

Claim 12: Rosen/Ye/Scofield/Naamani/Jang teaches the limitations of claim 8. Further, claim 12 recites limitations that are substantially similar and analogous to the limitations of claim 10. Thus, claim 12 is rejected for the same reasons and rationale as discussed above with regard to claim 10. 

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Rosen et al. U.S. Publication No. 2016/0180712, hereafter known as Rosen, in view of Gwon et al. KR20170073303, hereafter known as Gwon, in further view of Scofield et al. U.S. Publication No. 2013/0265174, hereafter known as Scofield, in further view of Naamani et al. U.S. Publication No. 2018/0301031, hereafter known as Naamani, in further view of Jang et al. U.S. Publication No. 2016/0279501, hereafter known as Jang.

Claim 13: Rosen teaches the following:
	Acquire the position information of the […] parking space of the parking lot with a mobile terminal carried by a user who is present in a vehicle and carries the mobile device […];
	Rosen teaches “the terms “driver” and “user” are used interchangeably to mean a vehicle operator or vehicle passenger or other individual interacting with the system for the purpose of reserving a parking spot for a specified vehicle” (¶ [0048]); “One main function of the system is to receive parking requests from user client devices 122” (¶ [0097]); “Another main function of system 100 is to contribute to efficient enforcement of parking violations. One way that system 100 makes this contribution is by permitting user client devices 122 to report parking violations to a violation system 130” (¶ [0098]); “ each parking subunit and/or specific spot has a unique identifier (UID) […] the UID is visible to a user of the system when they park their car (for example, painted on the pavement or on a wall or a sign adjacent to the subunit(s) or spot)” (¶ [0103]); “assign a UID to the location coordinates to create an individual spot definition and add the spot definition to spot database 2310” (¶ [0122]); “a status of specific parking spots is updated in DB 164 (e.g., from “occupied” to “available”) based on reports from user client devices (such as devices 122 a or device 2800)” (¶ [0390]); “method 2700 includes receiving at the reservation management server a status change input for a specific spot from the user client device and updating a status of the spot in a spot database […] the input includes location coordinates and/or UID of spot and/or vehicle registration number” (¶ [0171]); “sub statuses are applied, such as “reserved”, “occupied”, “in violation”” (¶ [0103]); “a user client device 122 is operated by a warden, for example […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]); “a warden is assisted by camera based or other sensors located and positioned along streets and other parking areas to monitor parking spots (e.g., by detecting and recording vehicle license plate numbers using OCR technology) […] a warden uses the information provided by the camera and/or sensors to report status changes of parking spots and/or violations” (¶ [0389]); “Violation history DB 132, which stores “violation events” defined in terms of at least a vehicle registration number and a specific spot. […] evidence (e.g., a photograph of the infraction with a date/time stamp) is also stored in DB 132” (¶ [0107]). 
	Thus, Rosen teaches a system that enables users of a user device 122 to initiate and submit reports of parking violations. The users of the user device 122 may include a user who has requested to reserve a parking space, or a warden. Although Rosen describes an example in which a warden operates the user device 122 to submit photographic evidence of a parking violation with the report, Rosen explicitly teaches that “one main function of the system is to receive parking requests from user client devices 122” (¶[0097]) and further “permitting user client devices 122 to report parking violations to a violation system 130” (¶ [0098]). Further, Rosen teaches “if an unauthorized vehicle is parked in a spot reserved for a user, the user needs to report the event to the system in order to receive an alternate spot” (¶ [0376]). Accordingly, one of ordinary skill in the art would recognize that any user of user device 122 would be able to submit a report of a parking violation, including the photographic evidence. 
 	Therefore, Rosen teaches a system that is configured to collect imaging information associated with a parking space from a user client device. The information provided in the report, via the user device, may include license plate numbers/vehicle registration numbers and an identifier for the parking space (UID) that is associated with location coordinates of the parking space. Based on the reported information of the parking violation, the system may update the status of the particular parking space as “occupied” or “in violation”; equivalent to acquiring the position information of the parking space of the parking lot with a mobile terminal carried by a user who is present in a vehicle and carries the mobile device.

	Making a reservation for using a first parking space based on an operation instruction of the user who is present in the vehicle and carries the mobile device;
	Rosen teaches “embodiments of the invention relate to parking reservation systems which assign parking spots to users based on availability […] users order parking spots using a user client device […] user client devices are onboard computers (whether in a standard or driverless vehicle), smartphones, dedicated navigation devices (for example, a stand-alone GPS device)”, ¶ [0008]); “a reservation management server adapted to receive user parking requests from user client devices […] and a reservation engine that transforms the order into a reservation by changing an availability status of an ordered spot to not available” (¶ [0026]); “the terms “driver” and “user” are used interchangeably to mean a vehicle operator or vehicle passenger or other individual interacting with the system for the purpose of reserving a parking spot for a specified vehicle” (¶ [0048]).
	Thus, Rosen teaches a system wherein a driver may communicate a parking request and order a reservation for a particular spot via a smartphone; equivalent to making a reservation for using a first parking space based on an operation instruction of a user who is present in the vehicle and carries the mobile device.

	Determining based on another operation instruction of the user whether or not the reserved first parking space parked with another vehicle is an illegal parking based on a time when the captured position information of the reserved first parking space of the parking lot is parked with another vehicle which has another license plate, and the another license plate of the another vehicle is not the one of the vehicle which is reserved for the first parking space of the parking lot;
	Rosen teaches “a method including receiving at a reservation management server from a user client device a bulk parking order for a future time, the bulk parking order defining a number of spots required, a desired parking duration, a start time” (¶ [0028]); “a parking kiosk including a user interface component accepting a vehicle registration number as an input; a request generator that that transmits the vehicle registration number to a parking reservation management server which assigns a specific parking spot to the vehicle registration number” (¶ [0031]); “system 2500 includes a database 2510 of individual parking spots 2511 each of the individual parking spots associated with a unique identifier (UID) and location coordinates” (¶ [0137]); “spot DB 164 assigns a status of “available” or “not available” for each individual parking subunit as a function of time […] a temporary “uncertain” status is applied to spots and/or parking subunits which are the subject of complaints or reports. The “uncertain” status will only be maintained until the actual status is investigated“ (¶ [0103]); “Event history DB 168, which stores “parking events” for a particular spot defined in terms of at least a vehicle registration number and a parking duration  […] details such as, for example, date, reservation time, time in, time out, specific parking spot and hourly rate are also stored” (¶ [0106]); “Violation history DB 132, which stores “violation events” defined in terms of at least a vehicle registration number and a specific spot. In many embodiments details such as, for example, date, time, infraction type (e.g., parked for 3 hours in a 2 hour spot or parked in a spot reserved for another vehicle) […]  are stored […] evidence (e.g., a photograph of the infraction with a date/time stamp) is also stored in DB 132.” (¶ [0107]); “receiving a problem notification related to the initial parking spot from the user client device at the server;” (¶ [0036]); “a problem notification indicates an unauthorized car parked in the initial parking spot.” (¶ [0253]); “permitting user client devices 122 to report parking violations to a violation system 130” (¶ [0098]); “method 2700 includes receiving at the reservation management server a status change input for a specific spot from the user client device and updating a status of the spot in a spot database in accord with the input [...] the input includes location coordinates and/or UID of spot and/or vehicle registration number […] the input switches a status of an individual spot to occupied […] For example, the status would be occupied if […] if the spot is illegally occupied […] the system accepts a designation of “violation,” which indicates that the spot is occupied, and the system sends a report including a vehicle registration number to violation system 130 (FIG. 1); “ (¶ [0171]); “in case of a violation a notification is sent directly to the user client device 122 of the relevant driver from violation system 130.” (¶ [0252]); “violation system 130 also issue reports 131 in the form of parking tickets.” (¶ [0110]); “if an unauthorized vehicle is parked in a spot reserved for a user, the user needs to report the event to the system in order to receive an alternate spot” (¶ [0376]); “a user client device 122 is operated by a warden, for example, an officer of the municipality […] a warden is referred to specific parking spots through violation system 130 […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]); “a warden is assisted by camera based or other sensors located and positioned along streets and other parking areas to monitor parking spots (e.g., by detecting and recording vehicle license plate numbers using OCR technology) […] a warden uses the information provided by the camera and/or sensors to report status changes of parking spots and/or violations” (¶ [0389]). 
	Thus, Rosen teaches a system where users may reserve a number of parking spaces at particular times, where the user may input a vehicle registration number and the system may assign the vehicle registration number to a particular parking space. Further, the system stores the reservation information (including a parking duration, start time, vehicle information) in a database. Further, the database may maintain status information for each individual parking space as a function of time, where each parking space has a unique identifier (UID) and associated with a particular location. Further, the system comprises a violation system that may issue notifications and reports in the form of parking tickets to violators, such as users that are illegally occupying a reserved parking spot, where a reservation is based on the reservation information provided by the user. A first user device may provide a problem notification indicating an unauthorized car parked in the initially reserved parking spot. Further, a user may be required to submit a report of the parking violation in order to receive an alternate parking space reservation, where the report may include a UID of the parking space (associated with a particular location) and a photograph of the violating vehicle at the particular parking spot that is provided to the system. Details such as, for example, date, time, infraction type (e.g., parked in a spot reserved for another vehicle) are stored in a database along with evidence (e.g., a photograph of the infraction with a date/time stamp) for the illegal parking in the reserved parking spot (see ¶ [0107), where the system may use OCR techniques to extract license plate information of the illegally parked vehicle to assist with facilitating issuance of the violation report for the parking infraction; equivalent to determining based on another operation instruction of the user whether or not the reserved first parking space parked with another vehicle is an illegal parking based on a time when the captured position information of the reserved first parking space of the parking lot is parked with another vehicle which has another license plate, and the another license plate of the another vehicle is not the one of the vehicle which is reserved for the first parking space of the parking lot.

Selecting, by the processor, a parkable second parking space […] as an alternative for the reserved first parking space […]; 
	Rosen teaches “a method including […] receiving a problem notification related to the initial parking spot from the user client device at the server and responding to the problem notification by transmitting a reservation for an alternate parking spot to the user client device.” (¶ [0036]), “the reservation for an alternate parking is processed by the system with a higher or preferred priority in accordance with preset criteria”, ¶ [0250]), “According to various exemplary embodiments of the invention reservation server 120 communicates with one or more information resources to procure information needed to process an incoming parking reservation request” (¶ [0099]), “a system including a database of individual parking spots, each of the individual parking spots associated with a unique identifier (UID) and location coordinates and a current availability status” (¶ [0026]);  (The system DB (database) stores statuses of each parking spot as either “not available”, “available”, or “uncertain”. See ¶ [0103]); “provision of an alternate specific parking spot when there is a problem with an initially assigned parking spot […] the problem is that the initially assigned spot is occupied by another car” (¶ [0019]); “if an unauthorized vehicle is parked in a spot reserved for a user, the user needs to report the event to the system in order to receive an alternate spot” (¶ [0376]). 
	Thus, Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes the processing of another reservation for an alternate parking spot for said customer (¶ [0250]). The system reservation server communicates with an information resource to gather information necessary to process a reservation (¶ [0099]), where the system comprises a database of individual parking spots and indicates the current availability status of each parking spot (¶ [0026]); equivalent to selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space.
Transmitting information on the second parking space to the mobile device of the user on which the reservation for use is made or that is registered in advance; and
	Rosen teaches a system that is capable of reserving a parking spot for a customer via a server and receiving a notification that the reserved parking spot has been occupied by an unauthorized vehicle (¶ [0253]). In response to receiving said notification, the system prioritizes the processing of another reservation for an alternate parking spot for said customer (¶ [0250]). The system reservation server communicates with an information resource to gather information necessary to process a reservation (¶ [0099]), where the system comprises a database of individual parking spots and indicates the current availability status of each parking spot (¶ [0026]). Once the prioritized reservation has been processed for the alternate parking spot, the system is capable of transmitting the reservation for an alternate parking spot to the user client device of the customer (¶ [0036]); equivalent to transmitting information on the second parking space to the mobile device on which the reservation for use is made.

Notifying, by the processor, a manager of the parking lot where the first parking space is reserved that the illegal parking is performed. 
	Rosen teaches “ the method includes dispatching a service resource to the initial parking spot to evaluate the problem notification” (¶ [0253]);  “a user client device 122 is operated by a warden, for example, an officer of the municipality […] a warden is referred to specific parking spots through violation system 130 […] the wardens photographs a license plate of an offending vehicle. In some embodiments the license plate number is scanned by OCR to facilitate issue of a report 131 by violation system 130” (¶ [0377]).
	Thus, Rosen teaches a system that is configured to dispatch an officer/warden, via a user device, to the specific parking spot for which a problem notification has been issued in order to capture images of the violating vehicle in the parking spot; equivalent to notifying, by the processor, a manager of a parking lot where the first parking space is reserved that the illegal parking is performed.
	Although Rosen teaches a parking reservation system that registers each of a plurality of parking spaces with a UID associated with a particular location and further enables a driver to provide a UID (indicating a location of the parking space) in a report for an illegally parked vehicle, Rosen does not explicitly teach that each parking space comprises at least one terminal emitting a beacon code signal including position information of the at least one terminal. Further, Rosen does not explicitly teach acquiring the position information of theeach parking space of the parking lot with a mobile terminal carried by a user and utilizing the acquired position information from the beacon code signal to determine an illegal parking. 

	However, Gwon teaches the following:
Emitting a beacon code signal from at least one terminal installed in each parking space of a parking lot, the signal including position information of the at least one terminal for each parking space;
	Gwon teaches “a parking management method and system using a vehicle sensing sensor” (¶ [0001]); “The parking sensor module 100 includes a control unit 110, a power supply unit 120, a communication unit 130, and a sensor unit 140” (¶ [0036]); “the communication unit 130 may transmit a signal directly to the user terminal 300 using a beacon (BLE)” (¶ [0047]); “parking sensor module (100) largely has an illegal parking detection and parking detection function” (¶ [0057]); “data storage unit 230 also stores management information of the plurality of parking sensor modules 100-1 to 100-n” (¶ [0060]); “parking management information may include a unique identifier of the parking sensor modules 100-1 to 100-n, a location” (¶ [0067]); “service server system 200 can receive and store parking sensing information from the plurality of parking sensor modules 100-1 to 100-n” (¶ [0025]); “The parking sensor 1 periodically transmits parking detection information to the service server (S120)” (¶ [0088]); “parking sensor module 100 is attached to the bottom of a parking space as shown below, and a built-in type in which the parking sensor module 100 is partially or completely embedded in the floor.” (¶ [0056]). 
	Thus, Gwon teaches a parking management system comprising a plurality of parking sensor modules embedded within a plurality of individual parking spaces, where each parking sensor module includes a communication unit (beacon) for communicating with user terminals and a service server. Each parking sensor module may be associated with a unique identifier and location, where each parking sensor module transmits parking sensing information that is associated with each respective parking sensor module; equivalent to emitting a beacon code signal from at least one terminal installed in each parking space of a parking lot, the signal including position information of the at least one terminal for each parking space.

Acquire the position information of the each parking space of the parking lot with a mobile terminal carried by a user who is present in a vehicle and carries the mobile device […];
	Gwon teaches “the service server delivers the real-time information obtained through the parking sensor module to the user's app. The user can check the availability of real-time parking in addition to the name, address, location […] In addition, the user can reserve the parking space in advance to find the desired parking lot and reserve parking space in advance” (¶ [0104]); “The parking sensor module 100 includes a control unit 110, a power supply unit 120, a communication unit 130, and a sensor unit 140” (¶ [0036]); “the communication unit 130 may transmit a signal directly to the user terminal 300 using a beacon (BLE)” (¶ [0047]); “When the second user is parked at the reserved time on the reserved parking surface, the parking sensor 1 attached to the parking surface senses the parking (S245), and transmits the parking sensing information to the service server (S250).” (¶ [0101]). 
	Thus, Gwon teaches that a user terminal (belonging to a user who has reserved or seeks to reserve a parking space) may be provided, via an app, with real-time information obtained from each parking sensor module and a location associated with each parking sensor module. The information obtained from the parking sensor modules comprises, for example, parking detection information indicating whether a space is available or occupied by a vehicle; equivalent to acquiring the position information of the each parking space of the parking lot with a mobile terminal carried by a user who is present in a vehicle and carries the mobile device.

Determining […] whether or not the reserved first parking space parked with another vehicle is an illegal parking based on a time when the position information of the reserved first parking space of the parking lot is parked with another vehicle […];
	Gwon teaches “The parking sensor module (100) largely has an illegal parking detection and parking detection function” (¶ [0057]); “When the parking sensor 1 installed on the parking surface set in the illegal parking mode detects parking, the parking detection information is transmitted to the service server (S120).” (¶ [0087]); “Then, the service server can check whether the time when the parking detection information is received is illegal parking time and the illegal parking mode is set” (¶ [0088]); “the communication unit 130 may transmit a signal directly to the user terminal 300 using a beacon (BLE)” (¶ [0047]); “the service server delivers the real-time information obtained through the parking sensor module to the user's app. The user can check the availability of real-time parking in addition to the name, address, location” (¶ [0104]).
	Thus, Gwon teaches a parking sensor module configured to detect when a vehicle is parked in a respective parking space associated with the parking sensor module, and provide real-time detection information to both a service server and a user terminal. Based on a time of received information (associated with a particular location corresponding to the parking sensor module), a determination may be made that the detected vehicle is illegally parked in the parking space; equivalent to determining whether or not the reserved first parking space parked with another vehicle is an illegal parking based on a time when the position information of the reserved first parking space of the parking lot is parked with another vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of Gwon by incorporating the parking sensor modules (beacons), each associated with a particular parking space location, that are configured to transmit availability information of their respective parking spaces to mobile terminals of drivers, where the availability information may be used to determine whether a vehicle is illegally parked in the parking space, as taught by Gwon. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Rosen to embed each parking space with a beacon that transmits real time availability information of a respective parking space to both driver terminals and a management server, where the availability information (associated with a time and particular location corresponding to the beacon) along with a photo of an occupying vehicle’s license plate may be used to determine whether a vehicle is illegally parked in a reserved parking space. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features would further enable the parking reservation system of Rosen to “conveniently perform parking management” (¶ [0012]).
	Although Rosen teaches a system that may select/provide an alternative parking spot to a user in response to receiving a problem notification associated with the parking spot from the user, Rosen/Gwon does not explicitly teach that the alternative parking space is selected after determining that the another vehicle is illegally parking in the reserved first parking space.
	However, Scofield teaches the following:
	Selecting, by the processor, a parkable second parking space in […] parking lot as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space;
	Scofield teaches a system for parking resource management where “parking spots may be reserved by a parking management system based upon reservations received” (See abstract). Further, Scofield teaches “If a reserved parking spot is occupied, it may be in the traveler's interest (e.g., quicker) to navigate to another parking spot […] Accordingly, if it is detected (e.g., tracked 606 and updated in the parking database 616) that a reserved spot is unavailable (e.g., occupied), an updated reservation may be provided 612 for the traveler” (¶ [0048]). Further, Scofield teaches “a suitable computing environment to implement embodiments of one or more of the provisions set forth herein […] Example computing devices include, but are not limited to, personal computers, server computers” (¶ [0060]).
	Thus, Scofield teaches a feature in a computer system for providing an updated parking spot reservation to a traveler upon determining that an initial reserved parking spot associated with the traveler is unavailable/occupied; equivalent to selecting, by the processor, a parkable second parking space as an alternative for the reserved first parking space after determining that the another vehicle is illegally parking in the reserved first parking space.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen with the teachings of Scofield by incorporating a feature for providing an updated parking spot reservation to a traveler upon determining that an initial reserved parking spot associated with the traveler is unavailable/occupied, as taught by Scofield, into the system of Rosen that is configured to select/provide an alternative parking spot to a user in response to receiving a problem notification associated with the parking spot from the user. One of ordinary skill in the art would have recognized that such a modification would enable the system of Rosen to provide an alternative parking spot in response to determining that the initially reserved parking spot of the user is occupied by an unauthorized vehicle after receiving the problem notification. One of ordinary skill in the art would have been motivated to make such a modification to the system of Rosen when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield. Further, one of ordinary skill in the art would have recognized that the teachings of Scofield are compatible with the system of Rosen as they share capabilities and characteristics; namely, they are both systems directed to managing parking resources and selecting alternative, reservable parking spaces for a user in the event that an originally selected parking space has been occupied by another vehicle.

	Although Rosen teaches a system configured to select an alternate parking space for a user upon determining that an initially reserved spot for the user has been occupied, Rosen/Gwon/Scofield does not explicitly teach selecting a parking space within the same parking lot that the user is located.

	However, Naamani teaches the following:
Selecting, by a processor, a parkable second parking space in the parking lot […];
	Naamani teaches “user opens the mobile app installed on his or her mobile device (e.g., smart phone), and provides information about the desired destination—for example […] the name of a parking lot […] The provided information is transmitted as GPS coordinates to the system's servers 1. The system's server 1 uses those coordinates to locate the closest available parking space near the user's final desired coordinates […] In case the destination parking space was captured by another car, prior to the arrival of the driver who is currently navigating there, the system may calculate and search for an alternative available parking space and provides the coordinates of the alternative parking space” (¶ [0111]). 
	Thus, Naamani teaches a system that is configured to select a closest available initial parking space for a user based on their input destination (a particular parking lot). Further, if the parking space is captured by another car prior to the arrival of the user, the system may determine an alternate parking space. As previously set forth, the system utilizes the input destination (the particular parking lot) when searching for parking spaces (such as for the initial parking space and alternate parking space). As such, the “closest available parking space” to the input destination (a particular parking lot) can be considered a parking space within the particular parking lot, such that the alternate parking space would be the next closest available parking space when it is determined that the initially selected parking space is taken; equivalent to selecting, by a processor, a parkable second parking space in the parking lot. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rosen/Gwon/Scofield with the teachings of Naamani by incorporating the features for selecting an initial parking space for a user within a particular parking lot and selecting an alternate parking space within the particular parking lot when the initial parking space has been taken before the user arrives, as taught by Naamani, into the system of Rosen/Gwon/Scofield that is configured to provide alternate parking spaces to users when their initially reserved parking spaces have been occupied. One of ordinary skill in the art would have been motivated to make this modification when one considers “if a reserved parking spot is occupied, it may be in the traveler’s interest (e.g. quicker) to navigate to another parking spot […] to facilitate quicker parking” (¶ [0048]), as suggested by Scofield. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “other parking options may be considered […] because the traveler may not desire to be inconvenienced” (¶ [0027]), as suggested by Scofield.

	Rosen/Gwon/Scofield/Naamani does not explicitly teach a mobile device is mounted with an acceleration sensor and a geometric sensor. Further, Rosen/Gwon/Scofield/Naamani does not explicitly teach wherein the server determines a feature quantity based on sensing results of each of the acceleration sensor and the geometric sensor; The server determines a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity in advance by machine learning. Further, Rosen/Gwon/Scofield/Naamani does not explicitly teach wherein the server determines start of parking or end of parking of the vehicle based on the state of the user.
	However, Jang teaches the following:
[…] the mobile device being mounted with an acceleration sensor and a geometric sensor;
	Jang teaches “device 100 may be applied to various types of devices, such as a cellular phone, a tablet Personal Computer (PC), a Personal Digital Assistant (PDA)” (¶[0308]); “Referring to fig. 22, the device 100 may include at least one […] a motion detection unit 165” (¶[0309]);“The motion detection unit 165 may sense the motion of the main body of the apparatus 100 […] the motion detection unit 165 may sense motion characteristics such as a rotation direction, a rotation angle, and an inclination using at least one of various sensors such as a geomagnetic sensor, a gyro sensor, and an accelerometer 163” (¶ [0332]).
	Thus, Jang teaches a mobile device comprising a geomagnetic sensor and an accelerometer; equivalent to the mobile device is mounted with an acceleration sensor and a geometric sensor.

Determining a feature quantity based on sensing results of each of the acceleration sensor and the geometric sensor; determining a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity in advance by machine learning; and 
	Jang teaches “ device includes an accelerometer configured to measure an acceleration of the device […] determine a first movement state of a user in the first time period based on the acceleration data corresponding to the first time period, and determine a second movement state of the user in the second time period in consideration of the acceleration data corresponding to the second time period and the determined first movement state” (¶ [0011]); “Each of the movement states may indicate one of a plurality of predetermined movement activities of the user, and the plurality of movement activities may include at least one of a stationary activity, a stop activity, a walking activity, a jogging activity, a cycling activity, and a driving activity” (¶ [0012]); “the motion detection unit 165 may sense motion characteristics such as a rotation direction, a rotation angle, and an inclination using at least one of various sensors such as a geomagnetic sensor, a gyro sensor, and an accelerometer 163” (¶ [0332]); “ controller may create feature data for classifying the plurality of movement activities using the acceleration data corresponding to the first time period and may determine the movement state of the user in the first time period based on the created data” (¶ [0014]); “ feature data for classifying the plurality of movement activities is at least one of a magnitude, standard deviation, frequency, and energy of the acceleration data” (¶ [0015]); “the device 100 may determine a vector, which is formed by the acceleration data in the X, Y, and Z directions, corresponding to each sample in the first frame” (¶ [0111]); “ device 100 may determine whether the movement state of the user is a stop state on the basis of the frequency of the vector and the magnitude of the vector” (¶ [0114]); “the device 100 may learn a pattern of acceleration data in advance according to the plurality of movement activities and may determine the movement state of the user on the basis of the learned pattern […] the device 100 may learn the pattern of the acceleration data according to the plurality of movement activities in a machine learning method. The machine learning method may use a convolution neural network, a support vector machine, etc., but is not limited thereto” (¶ [0080]). 
	Thus, Jang teaches a system configured to determine movement states (walking, driving, jogging, stationary, etc.) of a user carrying a device based on acceleration data and sensor information gathered from the device. The device may comprise an accelerometer and geomagnetic sensor that senses the motion characteristics of the user. The system may create feature data for classifying the plurality of movement activities using acceleration data and may determine the movement state of the user based on the feature data. Furthermore, the feature data for classifying the plurality of movement activities is based on at least one of magnitude and frequency of a vector formed by the acceleration data in the X, Y, Z directions (where the motion characteristics such as direction and angle are captured by the accelerometer and/or geomagnetic sensor). Furthermore, the system may determine a movement state of the user on the basis of a learned pattern of the acceleration data using machine learning methods; equivalent to determining a feature quantity based on sensing results of each of the acceleration sensor and the geometric sensor; determining a state of the user based on the feature quantity, the state of the user including a stationary state, an in-vehicle state, a traveling state or a walking state, and each state of the user is experimentally associated with the feature quantity in advance by machine learning.

Determining start of parking or end of parking of the vehicle based on the state of the user. 
	Jang teaches “The device 100 may track the user's parking position based on the user's motion state. For example, when the user stops and then walks, the motion state of the user may be changed from the driving state to the walking state. When the motion state of the user changes from the driving state to the walking state, the device 100 may determine a situation in which the user stops his/her car and then walks” (¶ [0280]); “Thus, the device 100 may determine, as a user parking time, a time at which the movement state of the user is changed from the driving state to the walking state or stationary state” (¶ [0281]). 
	Thus, Jang teaches a system that may determine a time when a user has parked based on a determined change of the user’s motion state from a driving state to a walking state; equivalent to the server determines start of parking or end of parking of the vehicle based on the state of the user.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the parking reservation system of Rosen the features for utilizing a mobile phone mounted with a geomagnetic sensor and accelerometer to create feature data for classifying the plurality of movement activities (walking, jogging, driving, stationary, etc.) of a user carrying the mobile phone using machine learning techniques, and determining a time when a user has parked based on a determined change of the user’s motion state from a driving state to a walking state, as taught by Jang.  It would have been obvious to one of ordinary skill in the art to make this modification, as described above, when one considers that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. In particular, these features for classifying the plurality of movement activities of a user carrying the mobile phone using machine learning techniques and determining a time when a user has parked based on a determined change of the user’s motion state from a driving state to a walking state, as taught by Jang, does not change nor affect the normal functions of the parking reservation system of Rosen. The parking reservation system features of Rosen for determining that a vehicle is illegally parked in a reserved parking space and recommending an alternate parking space to a driver would be performed in the same way even with the addition of the features taught by Jang. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable since the functionalities of the elements of Rosen and Jang do not interfere with each other. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                         /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0065], Applicant’s specification. 
        2   See ¶ [0139], Applicant’s specification. 
        3 See ¶ [0145], Volz.